7 /I‘
Case 2:18-cv-03199-WB Document 31 Filed 01/31/19 Page 1 of 93

\§‘

Amended Complaint. 18-03199

 

1. lViy son Dayontae i-loskins entered Pottstown school district 2013/2014 school year
starting first grade.l-|e attended Barth elementary corning from pottsgrove school
district completing head start and kindergarten with l\lO behavior issues, he also has no
behavior issues at Barth during this time however we moved and he was transferred to
Rupert elementary spring 2014. Not long after being at Rupert Dayontae was assaulted
and restrained by principal |Vloyer and others. Cause of restraint was never determined
because there is no official incident report nor was there an official investigation done
even though | requested one several times. After this assault Dayontae began to dispiay
PTSD iil<e symptoms , never wanting to be touched by iVloyer the principle or other staff.
He Wouid run away from them and the schooi when being approached which resulted in
more unnecessary physicai contact and restraints and aiso violent out bursts when he
felt trapped by them. | distinctly remember being called to school and when | arrived
found my s)on crouched in closet crying and i\/ioyer and 4 other staff members
surrounding him. | i<new then i had to fight to have my son removed from there ! i\/|y
transfer requests were denied by district and these assaults and issues continued for
over a year then l wrote to Pam Bateson head special education to have Dayontae
tested and also made pieadings with Dr Sparagana Who was superintendent at that
time.(exhibit A) l again requested that initial restraint be investigated but again that
request was ignored . | sent Dr Sparagana email stating all school policies that were
being violated by the district (exhibit A) There was incident where |Vloyer called police
on me and i refused to bring my son back there . meeting was held Dr Sparagana,
l\/ioyer, Bateson , Kizmet |V|eade (child advocate ) and myseif and there it Was
determined that Dayontae go back to Barth ....but it was too late so much damage had
been done.

2. 2015/2016 Dayontae attended Barth for third grade. Principai Oxenford
and i communicated regularly and i was under impression that we had
good relationship with him and staff at Barth .| was very involved attended
every meeting ect. Due to his trauma stemming from Rupert Dayontae stiil
experienced behavior issues at Barth . | was calied multiple times from
work to pick Dayontae from school because he was forced to leave early on
many occasions...some suspensions but most times just asked to leave and
later found out that was districts way of not officially suspending because
he was now considered special education student and there were certain
laws district had to abide by and minimal suspensions were one of those
laws.

 

Case 2:18-cv-03199-WB Document 31 Filed 01/31/19 Page 2 of 93

3. During |EP meeting December 2015 i was blind sided by Pam Bateson and
others that i never met before requesting that Dayontae be sent to an
institution O refused and Pam Bateson gave alternative and suggested that
he be put on medication for his behavior or he wouid be piaced out of
district. She continued the meeting ailowed me 30 days to take him to
psychiatrist l did what they told me to do because i was afraid of having my
son sent away. l started treatment at Progressions behavioral health and
Dayontae was prescribed Rita|in and Zoloft . lVleeting reconvened end of
January and because i put my son on medication iike she requested Pam
Bateson no longer would send Dayontae away he remained at Barth . For a
few months Dayontae did better and the school was pleased l however was
not my son was drugged up not himself at home lost weight medication
affected his appetite. By summer Dayontae medication dosage had
increased and he was still having ”issues ” at schoo|. By the advisement of
another medical profession that | trusted l removed Dayontae from taking
the medications she expressed yo me that 100mg of Zoloft is dangerous for
an adult and not sure why he was being so heavily medicated. l explained
the situation at school and why i took him to progressions and that's when i
learned schooi had no R|Gi-|T to demand, suggest or reference in any
manner that l put him medication as a provision to keep him at the schoo|,
she told me it was illegal. l told them l no longer wanted him on medicine
so (2016) the District called Chiidren and youth with claims of negiect
...these accusations were unfounded by the agency(exhibit B)

4. l\/larch 2017 Dayontae was i|legai not permitted back to school .l sent
numerous emaiis to Oxenford, Rodriguez the superintendent l\/lary Oneii
head special education and attorney l\/ls Pierce but my requests went
unanswered(exhibit C) after weeks of begging | gave up and filed a
complaint with Bureau speciai education it was received on Aprii 17, 2017
and after investigation i prevaiied on my compiaint and decision June 1,
2017 (exhibit D) during the 6 weeks that were found non compliant l
endured strenuous financial hardship .l had to take Dayontae to Norristovvn
everyday day to be cared for while l was at work in Reading .i expressed to
the district numerous times that he needed to be back in school because he
was many grades behind in reading and | simply could not afford this

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 3 of 93

commute everyday and wouldn't get home until after Bpm sometimes
because work ended at 6pm. _

. District offered settlement agreement and part of that agreement was that
Dayontae would attend i\/lartin Luther in Plymouth l\/leeting Pa for 2years
that district would be fully responsible for tuition and transportation as well
as compensation for travel and inconvenience that | endured l endured
during his 6 Week absence from school. Agreed enro|iment date Was
October 23. 2017. l took off from work took Dayontae to the school to drop
him off and when l arrived was advised that he could not stay because the
district did not do all necessary paperwork . i was infuriated because there
was am agreement and again l missed work. | immediately dropped
Dayontae off at district administration and advised them that they needed
to find him schooling because they messed up. Dayontae stayed at
administration building for that day.

. i was contacted by Erin Jacobs that they found alternative place for
Dayontae untii things with l\/lartin i_uther cpukd be resolved and | was to
report to a schooi cailed Cottage Seven the next morning for brief meeting
with principal Brett Wade before heading to work. When arrived initially
meeting did not go well because l could already see that Wade was cocky
and this place was not right establishment for Dayontae and his needs. |
had no choice though because l was on thin ice with myjob and had to
report to work that day late . Dayontae apparently had his head down
crying and Wade thought best way to handle it was to restrain him. This
was unacceptable ln emaii exchange (exhibit E) with Wade he admits that
he asked me to not bring Dayontae back if lnwas unwilling to agree to his
terms on how to handle him l advised Wade that he violated the |EP and
should have voiced any concerns with iEP during our`initial meeting on 24th.
. | refused at first to take Dayontae back there because he was afraid but the
district threatened me with truancy and said they would not move him .
they were afraid of being non compliant again due to their mishap with
l\/|artin Luther so theyjeopardized my son's well being . l\/ir Wade called
police on my son as well as Chi|dren amd Youth services after Dayontae
only being at hos school for one day . these claims were false and agency
believed it to be false because there was never case opened fpr these
allegations oniy | received a call from agency and after explaining the

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 4 of 93

situation and what they did and my intentions of filing suit against ail these
individuals there was no further contact.

8. l filed complaint with ODR and there was fit process hearing that
commenced January 3,2018. Staff members Erin Jacobs and others lied
during these proceedings and when l brought this to attention of hearing
officer he said there was nothing he could do (exhibit F)

9. Hearing Officer made his decision on or about l\/iay 11, 2018 (exhibit G) and
| do not agree that these witnesses were credible nor do l agree with
decision in its entirety so i exercised my right to appeal this ordera and did
so in timely matter which brings this complaint .

10.Kirn5tilweli has iied numerous times after being questioned about her
knowledge and involvement .She has repeatedly stated that she knew
nothing of my complaints or accusations of discrimination against myself
amd my son and us being treated different|y, emaii correspondence proves
otherwise and her lies hindered the due process (exhibit H)

//' cl §£/{F{)£¢!€/` /7’“/§(.') //4_”0/ @ /Q»g/{g_” F/c()@€§;$‘
bexar/ng

/»31// €/x,/m's d/?/ M//wch$ A/ 5/!£//775“
~¢/M) z/r/jr/?/J//,é/>é/;/ /OW/Zc//?% JL/`¢:/
S%c fit/025 Q//M/ 7a dc xcd/c/za/ 7a §L/t/.J l
await/ax mr lamar `

  
 

<§,4 x mfa/c

/4700)71[€/
,&% ‘_ fpc /%v
Va/BWU/? . f?//Q%;f

%§/- BM ”dd`§/'C)\_

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 5 of 93

6/</%/@/7" »- d

 

Gmail_FW:Da(§§r§t§e?"qloSSHB/§O3199-WB Document 31 Filed 01/31/19 Page 6 of 9Bage 1 0£3\

Edf§§ §§“;"i§§f Shanicqua Aponte <nicqua8212@gmaii.com>

 

.Fw: Dayontae i-loskins
2 messages

Shanicqua Suber <nicquaB212@yahoo.oom> Tue, Jan 2, 2018 at 4:38 AIVl

Repiy-To: "nicquaB212@yahoo.com" <nlcqua82'|2@yahoo.com>
To: Shanicqua Aponte <nicquaBZi 2@gmaii.com>

Sent from Yahoo |Viaii on Android

---- Forwardad Nlessage ~~-»

From: "Shanicqua Suber" <nicquaSZtZ@yahoo.com>

To: "jsparaga@pottstownsd.org" <jsparaga@pottstownsd.org>

Cc: "mmoyer@pottstownsd.org" <mrnoyer@pottstownsd.org>, "pbateson@pottstownsd.org"
<pbateson@pottstownsd.org>

Sent: Tue, i\iiar 31, 2015 at 3:32 PN|

Sub_iect: Dayontae Hoskins

Hello, l know that we spoke eariier about an incident concerning lVlr. l\floyer and how |

was treated and lied to , straight to my face because he refused to give me paperwork
that l am entitied to. There has been another incident today where my son was
pushed by two other boys, so he got upset and threatened them. lV|y son was the only
one that "got in trouble" lV|r. Nioyer did not once try to figure out what was going on or
talk to Ai_L of the boys about keeping their hands to themselves, ali he Was concerned
about is that my son became upset that he was pushed on. The conversation between
lVir i\/loyer and l didn't go wel|, first of all because he refuses to apologize for lying to
me iast week , but he says he did nothing wrong. So before you try teaching young
children right and wrong, and owning up to their actions then you, Dr_ Sparagana ,
need to first teach your staff the same as Weli. First Nirs Bateson, now lVlr iVloyer, l wii|
not be disrespected and talked down to any longer by your staff, i wiil from now on
show them the same respect that they show me.

i want my son out of that school, i have asked you this last year but you refused lVlr
l\/ioyer is targeting my son, and t wii| be bringing this up at the next school board
meeting, it has dragged on way too long nowl a whole year.

 

i\/|rs. Aponte

,_

Shanicqua Suber <nicquaBZiZ@yahoo.corn>
Repiy~To: "nicqua8212@yahoo.com“ <nicqua8212@yahoo.com>
To: Shanicqua Aponte <nicquatiztz@gmaii.com>

Tue, Jan 2, 2018 at 4:39 Aivi
Sent from Yahoo ivlaii on Android

nn“a-/;maii wmata mmfmail/u/O/?ui=Z&ik=cbaS7a788S&j sver~=lQCYI{ranAj4.en.&vieW=... 1/2!2018

Q/

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 7 of 93

‘§,‘

l 'Su

bject Re: Meeting scheduled for 4/16

From Kizrnect Meade <kmeade@mhasp.org>

To: pbateson@pottstownsd.org <pbateson@pottstownsd.org>

Cc: nicqua8212@yahoo.com <nicqua82‘i Z@yahoo.com>,jsparaga@pottstownsd.org <jsparaga@pottstownsd.org>
Date Thu, Apr 16, 2015 at 10:06 AM

Good morningl Mrs. Aponte is correct the meeting was to be scheduled and an e-mail sent to both mom
and myself about the date and time of the meeting

Kizrnect Meade
On Thu, Apr 16, 2015 at 9:23 Al\/l, Pam Bateson <pbateson@_pottstownsd.org> wrote:

l\/lrs. Aponte,

l do apologize if l dropped the bali on this. l had recalled that we had already agreed on
this date and time. if | was mistaken about this, it was unintentional.

if you are unable to meet this afternoon, | would be happy to reschedule the team
meeting for next week.

in the meantime due to the delays, l will have a Permission to Evaluate issued within the
next day.

' , lt would be very helpful and informative forthe process of the evaluation to have your input

and a full team determination about what Dayontae's perceived educational needs are.
Please let me know if any of the following times work for you:

l\/ionday, 4/20/15 at 2:00

Wednesday, 4/22 at 2:00

Friday, 4/24 at ii:00

Thank youl and please let me know if there are questions when you receive the paperwork

Sincerely,

Pamela Batessn

Director of Special Educ.ation & Student Services
l:'c'l;tstown Schoc)l District

510-970-5533

-V l:axi b'l 0-323~930'7

There can be no keener revelation of a society‘s soul than the way in which it treats its children

Nelson l\/landela

Corifldentiality Notice: This emaii message including any attachments is for the sole use of the

¢»/

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 8 of 93

y __m:; policy violations Page l of 2
j

Re: policy violations
Jeff Sparagana

Sent: Suriday, April 12, 2015 8:52 PM
To: Shanicqua Suher [nicquaBZlZ@gmail.com]
Cc: Judyth Zahora; Ancirew Kefer; Katina Bearden; Klmberly Stllwel|; Matthew D. Moyer

 

 

 

Mrs. Aponte

l called in attempt to speak with you on Friday afternoon but had to leave you a voicemail. l also called
you today, Sunday, and had to leave you a voicemail.

l Will try again to contact you tomorrow

leff

Sent from my iPhonc, leff Sparagana
Superintendent of Schools
Pottstown School District

on Ap"r 12, 2015, ar 4;45 PM, shanicqua saber <nic uasziz@g_maa_c@m> wine

After having the police called on me by Moyer at Rupert and then being charged with 7
_trespassing, l went through all board policies and found that they have been broken and not
followed on numerous occasions when it came tc de:_?:` 13 _._.-_=_-. and i. l am gomg to list all
that I feel have been violated throughout the past ta:'e_ . _ ___c-i_ tic,', cecil aim l constantly

Y~_

complained and have written you grciyca-;-_'_- _-____ __D.C,_..g ___ __ ___ __._._,_ m _-__- _-lt~_i_-_-tio;'._i.
You have done minimal to fix the situation and have cease to take and deland your
colleagues instead of doing what is right for the continued edu.,___ic_i. for lay son while in the
Pottstown School Distn`ct. The District luis :-`:;" ‘ ` alj constitutional civil licenses

' and you have allowed your staffto continue te in:_ `
clearly unwarranted I feel these actions ?':; }:“-::; _; __ _ ________, ______ .____.._., _ aaa cie-aj t;,- in
my right to ask for and pcsses, upon leaving the seize-ci with my child, a written notice
explanation of why-he is suspended and for how long l repeatedly asked for this in writing
and Moyer rehised and when I told him that l Was not leaving without it, he calls the police

 
  

   
  
 

___iii:i:§onui aluminum ui,sue_ss' that wire

Title 22

Sec. 12_6, 12.7,
14;143

20 U_S_C.

Sec. 1400 et seq
34 cFR

Part 300
my son is legally disabied, determined by the state of Pennsylvania, and

this law is not limited to only physical handicaps

SC 1318 Title 22 SEC 12.6

§Q\IQ fined nn-w¢w\¢ .'.-. 4._ L_ _-

 

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 9 of 93

cite: policy violations Page 2 ot`.'l

section 225 in relation to law enforcement
there were threats made to staff or students to warrant Moyer to call the police

section 219 student complaint process
Since my son is now only 8 years cld, and at the time all this started he was 6 years old,l

have taken the responsibility to make these complaints on his behalf and they have fallen on
death ears

_1
l

section 002 Authority and Powers of the School Boarr_

l am asking that the board look into allegations oi` policy violations by lyloyer the principal
at Rupert and the Superintendent of the Pottstown School District Dr Sparagana

thank you

Mrs Aponte
4843 000042

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 10 of 93

Mail body: F\\d:

 

---------- Foiwarded rressage »--~~----

Fl'om' Shanicqua Suber <nicquaSZ EZ@guni§.com>
Date:Wed, Mar 18, 2015, 10113 AM

Subject:

TO: <`znhoi'n 1533 iottstowitsd.o\‘ >

Can you please contact me @484~300-0042, I am having issues with this district that have stretched E)r over a year now. Dr Sparagana is well
aware of the disrespect his staff has towards me as well as the unpro&ssionalism conduct that has occuired, followed by no apologies. My son is
now aliaid to return to school . l have reached out to other nerrhcrs of school board throughout this situation and ending With you the president
before taking further possible legal recourse .

Mis Aponte

 

 

Case 2:18-CV-O3199-WB Document 31 Filed 01/31/19 Page 11 of 93

5)</~/'/@/7" F.- 3

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 12 of 93

  

' ‘ pennsylvania

DEPARTM ENT OF_ HUMAN SERVICES

002.28809030010101

iVlaiiing Date.' 11/21/2016

SHANICQUA S. SUBER Child: DA\’ONTAE HOSK!NS

204 N YORK ST Report No.:7716742

2ND Fl_ ` Status: Unfounded _

POTTSTOWN, PA 19464 Agency: N|ontgomery County Office of

Children and Youth ,
Dear SHAN|CQUA S. SUBER:

The above named child Was reported as a victim of suspected child abuse.

The agency listed above-ihas investigatedthe reportia_n_d¢deterrnined it'Was Urifo_ur`idéd*because“of one_of""
the fo|towing: (1) the incident did not occur, (2) the injury was not of a serious nature, or (3) substantial
evidence was not found

This is notification that the above-iisted report will be expunged by this office as required by the Child

Proteotive Services Law (CPSL) § 6337 (a) that states, when a report of,suspected child abuse is_

determined by the appropriate county agency to be an unfounded report, the information concerning that
/:> report of suspected child abuse shall be maintained for a period of one year. The report shall be expunged
from the Unfounded Reports Fi|e within the Statewide Database, no later than 120 days after the one-year
period from the date the report was received by the department The law restricts use of information in
Unfounded reports until they are destroyed Unfounded reports are not referenced when staff performs
background checks or prior history searches for new abuse/neglect reports '

/--‘_ `

|f the investigation reveals that the child and famin are in need of social services and the agency has
accepted the family for services, the report will clearly be identified as an unfounded child abuse report
The report will be retained within the Statewide Database and expunged as required by the CPSL §
6337(0) that states when a county agency has accepted the family for services, the report shall remain in
the Statewide Database until the family case has been closed The report shai| than be expunged no later
than 120 days after the one-year period following the date of closure. if the subject child becomes 23 years
of age prior to the case closure, the unfounded report will be expunged at that time.

 

 

This letter is§e_omy*riotice'of expunctidnyou will receive from 'dui`oftice, so pleaseretain*'rl*for'your_*e--~-----7
records. The CPSL has no provision to appeai either the existence of unfounded reports or their
expunction by the Department of Human Services or the county agency.

ChildLine and Abuse Registry .l _
Ofiioe of Chi|dren, Youth and t'-°amilies
P.o.eox 2675 f Ham'sburg, PA 17105 [ 717.?83.1964 1 F 717.772.6857 i www.dhs.srare.pa.us

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 13 of 93

e)<rr/@/ 7 W-»» :;

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 14 of 93

Mail body: F\\d: Is olation

 

---------- Forwardcd message -~---»~~-

Frorrr Shanicqua Aponte <nicouaSZ l ZLrE)crrnii.com>
Date: Wed, Peb 22, 2017, 325 PM

Subject: Isolation

To: Ryan Oxenfor‘d <roxcnt`or iii rottstou-'nsd.or >

Cc: michael Walker <inichue rDrHl\-vesc uirc.com.>

 

lt was just brought to my attention that my son Dayontae Hoskirs does not cat lunch With the other children but instead is isolated in a classroom to
eat. Can you please tell me how long this has been going orr, by Whorn and when was this decided?

Mrs Aponte

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 15 of 93

 

Return to school
l message

 

Shanicqua Aponte <nicquaBZ‘l 2@gmail.com> Tue, Mar 28. 2017 at 10:47 AM
To: Ryan Oxenforc| <roxenfor@pottstownsd.org>

 

 

Hel|o, l’m waiting for response from someone anyone?!
[Ouoted text hidden]

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 16 of 93

 

 

Return to school
l message

 

Sbanicqua Aponte <nicqua8212@gmail.corn> Mon, Mar 27, 2017 at '|:15 Pl\/t
To: Ryan 0xenford <roxenfor@pottstownsd.org>
Cc: michael Wa|i<er <michaet@mawesquire.com>, Mary O'Neil| <moneill@pottstownsd.org>

Good afternoonl im writing to inform you that dayontae Hoskins needs to be back in school asap soon as possible He is
not receiving education at ali has missed several weeks of schoo|. Already at second grade reading levelr l would like to
request Aid be in ciass with him and if this is provided by the school district ln the meantime l would appreciate that
necessary paperwork is done to get him in school right away.

Thank you
lvlrs Aponte

l ll

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 17 of 93

 

lncident 2-17
l message

Shanicqua Apcnte <nicqua8212@gmai|.com> Fril l'-`eb ‘i7, 2017 at 9:58 P|Vl
To: Ryan Oxenford <roxenfor@pottstownsd.org>
Cc: michael Walker <michae|@mawesquire.com>, Mary O'Neill <moneill@pottstownsd.org>

Hello, l understand that you may not understand why my son Dayontae gets upset over things that you may think is
miniscuie, however threatening to call the police on him today is inexcusable and provoking. You're very comfortable
with threatening with that action, you've done it to me numerous times difference is im not afraid, but he is and he‘s 9
years old. Aiso you claim that he threatened to harm himself, yet when he was picked up today she witnessed him
barricaded in a room by himseitc and noone in there three ppl blocking door so he couldn't leave. She also said that he
was very upset when you walked her into the room but calmed down instantaneously when you were asked to leave the
room so she could talk to him. This started from you calling him a liar (dayontae words) and by your own admission you
stated to me that you said that you didn't believe him and wanted him to apologize to the other boy when by your own
admission said they were both shoving one another

l will take this opportunity to again , for the 4th timel request the name of the person who you say provided you with the
information to change his |EP crisis plan .

Mrs Aponte

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 18 of 93

Mail body: F\\d: Avoidance

 

---------- Forwarded message -------~-

Frorn Shanicqua Aponte <nicqua§>’2 i Z§rriennil.com>
Date: Mon, Feb 6, 2017, 11:59 AM

Subject: Avoidance

To; Mar'y O'Nei]l <nrone

ili rid rottsto\nnd,orv>

   

l arrived at administration building while you were in car parking lot. Waited a few minutes then asked for you but was told that you weren't in l

saw you there My son is still not being allowed to return to school and because ofth`n suspension bc has now been retrieved ii'om his after school
COPE through creative health You arc supposed to be in charge of special education so not sure of how you're allowing th'n illegal suspension by
the school district to continue

Mrs Aponte

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 19 of 93

Mail body: chi: Kept out of school

 

---------- Forwarded message ----~--~~

Fronr Shanicqua Aponte <nicquaSZ l2(rriennil.corn>
Date: Wed, Feb l, 2017, 10:57 AM

Subject: Kept out of school

To: Pierce, Shannon R. Qspicrcc(r_rilbxr'otirschiid.corn>

Good rmrning,

l have on nurrer'ous occasions including yesterday requested from Ryan oxenibrd as well as l\/Is O'Nei]7 documentation regarding days that my son
Dayontae Hoskirn was not permitted to be at school but wasn't suspended Oxenford has kept him out of school and has even "classiied "one as
medical1 but he's not a doctor nor has any doctor ever directed himto be out lirr medical reasons .

Since oxend)rd willnot conply to supply ne with this documentation l amrequesting it ii'omyou. Ms O'Neil has infom'ed ne that she is only
privy to records that are documented not to oxentbrd personal school activity

Thank you
Mrs Aponte

 

CaS€ 2218-CV-03199-WB

 

Police
l message

Shanicqua Aponte <nicquaBZ‘l 2@gmail.corn>
To: Mary O‘Neill <moneilf@pottstownsd.org>

 

 

Document 31 Filed 01/31[19 Page 20 of 93

 

Wed, Feb 8, 2017 at 12:2‘1 PM

Police were called on my son today, school called me at 10;30, called noone else on crisis, and actually called police
before calling me. | would like timeline of events that led to this this morning. Agaln boy Zahlr was mentioned not sure of
specifics butt do know that crisis plan again is not followed and oxenford is getting real comfortable with calling police

on black children

Mrs Aponte

/.9»

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 21 of 93

Mail bedy: Fwd: Suspension

 

---------- Forwardcd message ------~--

From' Shanicqua Aponte <nicquaSZ l2(r:t`:gmil.cotn>
Date: 'Ihu, Feb 2, 201?, 10:36 AM

Subject: Stnpension

To: Mary O'Neill <ninncill n_!`). Jottstowmd.or >

My son is being discriminated against He was suspended I received suspension letter in trail that says reinstatement meeting mist be held pn'or to
end ofsnspemion but no date was given and then says that he would be narde illegal absence afterwards How is this light? When date is TBD,
Why is he being treated diH`erently than others?

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 22 of 93

E)<H/ a / 7“ ~' D

 

Case 2'18-cV-O3199-WB Document 31 Filed 01/31/19 Page 23 of 93

Pottstown School District
Elizab`eth B. Barth Elem'enta`ry School
_Pollsto'wn

P_UPll_ SUSPENSION NOTlCE

Dear.' Ms. Aponte,

Your son/daughter; Dayontae Hoskins, has¢been sil's`pended~out of-s_c_hoot' as a.pu_pil at"the
Eiizab:elh B, Barth Elementary School.

The:;rsuspension is effective for a_per`iod 'éi_l_‘ 3 school day s, beginningl .tlali!tzand ending,_ 52102/_17.
Dun'ng this period of lime, or until readmitted bye-the prin'_<_:_ipai,_ -yonr_child may not attend school,_

participate inor attend any school activitiesl and may not§be on--`school propeity.
Your son!daughte'r has been suspended from-school for the following reason:

essiveand dangerous behayior`-'towa'rds.staffm'_emlj'ers`.l

o Repcatedaggr

 

the reinstatement meeting to discuss your

Piease contact the school if you are unable to attend _
child's suspension from school 'The school telephone number is (61`0) 970-6676.

Sincerely,

/§F@/s®

 

--~Ca§§ezllgzw_@geoe.wno®oooolsanoalloeltoo,omé§clsse PHQ€ 24 O‘° 93 Pogc l orz

Hosi<ins,v E, B. Barlh
S ID: 6009866 Name: Dayontae : Building: Elementary Gracle: 04 c §
' ` James _Schooi

 

Student Attendance Report

nac-c Por_lod code , Arrluc nolo monies nolo comment
_9/21/2016` H_R '_l'E -' Tardy Excusecl .8:-56 AM
9/28/2016 HR? ns -. -T`a_l»dy Exc'ucecl -a:ss AM
10/4/2016 HR so - out or Scllo'ol_ Sujs'oen_slo_n
10/1'4/2li16 HR EH`- accused noll boy com home 12;30

10/17/2016 HR so - oul_or school suspension
lone/2015 Ha llt- unlawful Aosence

10/2¢;;2`0_16 ila AE--:Ex_cosoujaocencc ice 1*1`;__0_;)
10/25`/2016 an AE-:»Exjcoscu.hoscoco

1012'5/20`16¢ en `AL -. unlawful Au_cen'c"o no excuse an
lin/2016 nn EH -\ e<cusocl nolr:oay icalc,.»so

11/8/201_6` HR 50 - O`ul of School;$uspension
11/9/20'16 HR. _s'o - out-olsc`hool suspension
11/_10/2016_ ila So_ ~ our orschool suspension

'12/2'/.2016' ila ns '-"rarcl`;;_l;excusoo s;ss;.lllvl.
12_/1'5/_2`0'16, en TE .- 'Tordil Excusjcd susan
1710/2017 nn :lE- Tarl__;ly="accocco` also Al~l
las/2617 lie TE-`-.:Tarov:e<cosl-;-u slss.;Al/'l'
ins/2017 Ha ;_TE`- rra_ro_y accused 8:57 Aln
1120/2017 -HR lE_- relay Excuc'oo' s:'s_-z-AM
1123/2017 ila TE - Tar_cry Excus-ed 9:08 AM
1/24/2017- HR' la ~ To_rdy accused .szso.hul

1/30/2017` HR so - out or_,-'scl_loo_l_ suspension
1/3_1/2017 HR_ "SO -¢Out'bf Sl:hoo`l Suspenslon
2/I/ZDI}' HR SO - Oljt OF. -SCh_Ool SUSpenSit)n
212/zola HR AE ~ Exc`usecl absence
2/6/20_17 HR AE ~ Excusecl Absence'

2/3/2017 HR El~l s Excuseo noll'oay' picked up ot 11:55
2/10;201_7 l-lR so - out of school suspension

2/17/2017 l-lR -El-l - Excuseo Holf ooy picked up 1:32
2/22/2037 HR EH ~'Excused Half Day picked up 1:30

2/23/2017 HR 50 - 0th of Schooi Suspension
2/24/2017 HR AE ~ Excused Abserlce
2/27/2017 HR AE » Excusecl Absence
2/28/2017 HR AE - Excused Absence
3/1[2017 l-iR AE - Excused Absence
3/2/2017 HR AE ~ Excused Ab$ence
373/2017 HR AE » Excused Absence
3,1’6/2017 HR AE - Excused Absence
3/7/2017 HR AE ~ Excused Absence

 

 

https:;'/esp_'l0.spihost.net/e8choolPL583mO/Content!Stndent/'Attl’YearVievv-'Repolt.asp?stude... 5!5!20] 7 4

' 5 Ol 93
----~-~“"coseezaeoumuoo-Wesoemsoeirlého§tse,W=i§&lila% Page 2 Pago 2 orz

318/201? HR AE - Excused Abserlce
3/9/2017 HR AE - Excused Absence
alto/2017 lie AE - accused Absence
3/13/2017 HR AE-~ accused Aosonce
3/15/2017 HR' AE - Excused Absence
3/16/2017 HR ,AE '- Excused'Absence
3/20/2017 nn AE - accused-absence
3/2'1/2017' ila lie » accused `Auscr_lc‘c
3_?22/201`7' ila Aaalzxcusco absence
3/23/2017` an AE ~ Excusco Aosonco
3;24]20;7 HR AE:- Exc'u_seo Abs'on'ce
, 3/__27/_20'17 nn Alz'- accused absence
3_/2"8/12017- nn lie ~ amoco Alsscoce:
3/_29/201_7 HR AE_=- Excusel:l.Absence-
3730/201? _HR. Ae:'- Ex'cused.nbscnce,
3}31/2017 usi AE_..'~ Excused.nbsence
413/2017 HR lA'E '- E`>_ccusedel:>sence
414/201? HR" AE - Eiccusecl Ah‘sence_-,
4/5/2017 HR AE"-' E$<cused Al:isence
4/6!20'1'? .HR\ AE '_'Excused absence
4_/7;(20"17 ua AE -,--Excused Ab's_enc_o
zutu/z"c`)i`:? ila AE=~ Excuscoaoconce
4111_]20`17` `l-lR AE - E>_<coscq.li-oscoce'
4/1;2`/20'17` lia AE'»_l-;i_ccu'secl;absohcc
ins/2617 ila lie .- .'E>lcus;oo,abceoce
ins/amy ila AE.- Excll'soo:nbseoj_ce,
4[20/20_1? l-lR A_E - Exc'useo A`bsence
4;`21/201_7 HR' ila ~ Exc'ucou Ab_c'coco
4/24/2017 HR_ AE -,Excused Al)sence
4}25/201_7" H_R AE` -- Excused'Absence
4/2.6720'17 .,HR AE - Excusecl libsoncc
4/2?]2017 :HR AE '- Excusecl Absence
4!28{201? HR AE - Excusecl Absence
5/1/2017 HR AE - Excused Absence
5/2/2017 HR AE - Excused Absence
5/3/2017 HR AE - Excused Absence
514/2017 HR AE - Excused Al:lsence
5/5/2017 HR AE ' Excusecl Absence

TotalDays with Attendance: 77. TotalAttendance Records: 77

https://esp§O.spihost.net/eSchoolPLUS3_0/Content/Stndenthtt!YearViewReport.asp?stude... 5.!5,’20 l 7

 

_ Case 2:18-cV-03199-WB Document31 Filed 01/31/19 Page 26 of 93 7

PENNSYLVANlA DEPARTMENT OF EDUCATION
BUREAU OF SPECIA.L EI)UCATION
COMPLAINT INVESTIGATION REPORT

 

LOCA_L EDUCATION AGENCY: Pottstown School District
DATE RECEIVED: Aprii 17, 2017 l.\ /}
DATE on REPoR'r= nme 1, 2017 ‘ W@' 0 \6 `\
COBGPLAINANT: Parent d" \ § -

NAME: Shanicqua S. Aponte r‘ \}l\ 7

ADDRESS: P.O. BOX 102

Pottstown, PA 19464
RE: Dayontae Hoskins 7

SPECIFIC COMP.LAINTS:

Issue 1: The Pottstown School District (District) did not follow the crisis plan in the Individualized
Education Pro gram ('lEP) this school year, by contacting law enforcement before
contacting the Parent when the Student experienced behavior issues

 

Issue 2: The District revised the IEP without ensuring the Parent’s participation this school year.

Issue 3: The District did not provide the Student a Free Appropriate Public Education (FAPE) !
during the time the Student has been out of school, from March 23,` 2017, to the present

APPLICABLE REGULATORY AU'I`HORITY:

Issue l:

§ 14.13 3. Positive behavior support.(a) Positive, rather than negative, measures must form the basis of
behavior support programs to ensure that ali students and eligible young children shall be free from
demeaning treatment, the use of aversive techniques and the unreasonable use of restraints Behavior
support programs must include research based practices and techniques to develop and maintain skills
that Will enhance an individual student’s or eligible young child’s opportunity for learning and self-
fulfillment Behavior support programs and plans must be based on a functional assessment of behavior
and utilize positive behavior techniques When an intervention is needed to address problem behavior,
the types of intervention chosen for a particular student or eligible young child shall be the least
intrusive necessary. The use of restraints is considered a measure of last resort, only to be used after
other less restrictive measures, including de~escalation techniques, in accord With subsection (c)(2).

(h) Subsequent to a referral to law enforcement for students With disabilities Who have positive
n " § behavior support plans, an updated functional behavior assessment and positive behavior support plan `

" shall be required

issue 2:

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 27 of 93

l i

\
\.

34 CFR lndividuals With Disabi_lities Education Act (IDEA) § 300.322 Parent participation

(a) Public agency responsibility-general Each public agency must take steps to ensure that one or both
of the parents of a child With a disability are present at each IEP Team meeting or are afforded the
opportunity to participate, including~- ' _

(l) Notifying parents of the meeting early enough to ensure that they will have an opportunity to attend;
and ` `

(2) Scheduling the meeting at a mutually agreed on time and place.

(c) Other methods to ensure parent participation If neither parent can attend an IEP Team meeting, the

public agency must use other methods to ensure parent participation, including individual or conference '

telephone calls, consistent With Sec. 300.328 (related to alternative means of meeting participation).

(d) Conducting an lEP Team meeting virithout a parent in attendance A meeting may be conducted
without a parent in attendance if the public agency is unable to convince the parents that they should
attend la this case, the public agency must keep a record of its attempts to arrange a mutually agreed on
time and place, such as-- ' '

(l) Detailed records of telephone calls made or attempted and the results of those calls ;

(2) Copies of correspondence sent to the parents and any responses received; and

(3) Detailed records of visits made to the parent's home or place of employment and the results of those
visits.

§ 300.324 Development, revievv, and revision of lEP.

(a) Development of lEP -

(4) Agreernent.'(i) in making changes to a child's IEP utter the annual IEP Team meeting for a school
year, the parent of a child With a disability and the public agency may agree not to convene an IEP Team
meeting for the purposes of making those changes, and instead may develop a written document to
amend or modify the child's current IEP. ' -

(ii) If changes are made to the child's IEP in accordance With paragraph (a)(4)(i) of this section, the
public agency must ensure that the child's iEP Team is informed of those changes . '
(5) Consolidation of lEP Team Meetings. To the extent possible, the public agency must encourage the
consolidation of reevaluation meetings for the child and other IEP Team meetings for the child

(6) Amendments. Changes to the IEZP- may b'e made either by the entire IEP Team at an IEP Team
meeting, or as provided in paragraph (a)(4) of this secticn, by amending the IEP rather than by
redrafting the entire IEP. Upen request, a parent must be provided With a revised copy of the lEP With
the amendments incorporated '

(b) Revievv and revision of IEPS. .

(l) General. Each public agency must ensure that, subject to paragraphs `(b)(2) and (b)(3) of this section,

the IEP Team-- '

(i) Reviews the child's IEP periodically, but not less than annually, to determine Whether the annual
goals for the child are being achieved - ~

issue 3:
§ 300.101 Free appropriate public education (FAPE). _
(a) General. A free appropriate public education must be available to all children residing in the State

between the ages of 3 and 2l, inclusive, including children With disabilities who have been suspended or_
expelled from school, as provided for in _Sec. 300.5_30(d). '

SOURCES OF INF()RMATION:

This Adviser:

 

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 28 of 93

t

A. Reviewed the complaint letter and spoke to the Parent on April 17, 2017.

B. Contacted the Mary O’Neil, Special Education Director (Director) on April 17, 2017.

C. lnterviewed the following staff on May 4, 2017:

¢ Director

¢ Ryan Oxen_t`ord, Principal

» -Mieke Mazur, School Psycholo gist

¢ v Dulce Rothermel, Elementary Special Education Supervisor
v Meghan Walsh-, Special Education Teacher

D, Reviewed the following numbered records:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rec Title 4 Date , Source
l. Attendance Record 2016 to 2017 _ District
il Case Contact Log - ' 2016 to 2017 District
3. invitations to Participate. in the IEP team November 11, 2016; _ District
meeting April 19, 2017
41 l]:`,P; crisis plan October 14, 2015; District
October 26, 2016;
November 9, 2016;
January 30, 2017;
April 24, 2017 ,
5. Notice ofRecomrnended Educational October 14, 2015; District
Placement/Prior Written Notice y October 26, 2016;
- (NOREP/PWN) May 1, 2017
6 . t Email correspondence between th`e Parent 2016 to 2017 Parent; District
and District staff 7 - `
7. Suspension records ' 2016 to 2017 AParent; District
3. Compla_int Let'ter ApI'l'l 13, 2017 Pal‘€llli
ij District response to Cornplaint April 21, 2017 District
10. Progress Reports 2016 to 2017 District
ll. Report Cards _ 2016 to 2017 District
FIN])INGS:
Issue 1:
l. The Student was receiving itinerant learning support (l/LS) at the Barth Elernentary School
(Barth) in the fourth grade during this school year. .
2. The IEP includes specially designed instruction (SDI) listing teacher check-ins each day, and 30
minutes per week of social skills group. ‘
_ 3. The Special Education Teacher stated the check-ins consisted of approximately 30 minutes in the

morning and 10 minutes in the afternoon, totaling 40 minutes per day.

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 29 of 93

l l l

\,

4. The lEP includes a Positive Behavior Support Plan (PBSP) and a crisis plan

5.

Among the steps in the crisis plan:

Staft` implement strategies to calm the Student

Call the Parent if unsuccessful _

If unavailable, call additional emergency contacts

lf unavailable, call family contacts

If unavailable, call agency case manager

If unavailable, call Montgcmery County Children’s Crisis Center
If unavailable, call 911 for medical emergency personnel

On February 8, 2017, the Principal stated the Student escalated too quickly to follow each step in
the crisis plan,' and presented an immediate danger to self and others; therefore, the principal
contacted law enforcement »

The incident did not result in a restraint or in arrest

The Director stated that the practice in the District is to review incidents resulting in suspension
at the reinstatement meetin .

The Funct_ional Behavioral Assessment (FBA) and PBSP Were not updated following the contact
to law enforcement

issue 2:

l.

The Special Education Teacher’s lo g documents multiple phone calls to the Parent to schedule
the annual lEP team meeting to accommodate schedules of the Parent and school staff

The emaii correspondence between the Parent and the Special Education Teacher documents
attempts to schedule an iEP team meeting within the annual IEP timeline.

The IEP team met to develop the annual IEP on October 26, 2016, indicating the Parent Was not
available at that time

The Special Education Teacher’s log documents multiple additional phone calls to the Parent to
reschedule the IEP team meeting at a time the Parent’s advocate could attend

;l'he November 7, 2016, invitation lists November ll, 2016 as the date for the IEP team meeting

The IEP team did not meet because the Parent’s legal counsel advised the Parent not to attend the
meeting '

The Director stated that an emergency contact person listed in the IEP provided updated contact
information for the Student’s grandmother during an emergency situation on January 30, 2017.

The Parent was not contacted to review the updated information before adding the revision to the
crisis plan. `

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 30 of 93

v
1 l

9. The April 19, 2017, invitation lists April 24, 2017, as the date for the meeting
10. The Parent Was scheduled -to participate by phone

l l. The Parent called the administration building, and Was unable to reach the Director at the agreed~
upon time.

12. The Director stated there was a misunderstanding that the IEP team was at the Rupert
Elementary School (Rupert), and met without the Parent when the Parent did not call.

13. The updated IlEP recommends fulltime emotional support (FT/ES) at -Rupert.

14. The Parent disapproved the NOREP/PWN, and requested mediation, triggering pendency of the
l/LS IEP.

15. Mediation is scheduled for May 31, 2017..
Issue 3:

l. The Parent and the District disagreed over the appropriate placement for the Student.

4. The Director stated the Parent did not provide the medical documentation the District requested
to initiate homebound services

5. The Director stated the Parent enrolled the Student in a partial hospitalization program, but did
not sign a release for the program to provide information to the District

6. The Director acknowledged the Student did not attend school from March 23, 2017 to
May 5, 2017. 7

7. As of this miting, the Student is attending Barth.

DISCUSSION:

lssue 1: The District did not update the FBA or the PBSP following the contact to law enforcement on
February 3, 2017, or document implementation of the crisis plan and the PBSP for the incidents

resulting in suspension

lssue 2: The Special Education Teacher documented multiple attempts to include the Parent for each of
the lEP team meetings this school year; however, the annual IEP was not completed within timeline, and
the revision to the crisis plan with updated contact information should have been revised with the

4 4 agreement of the Parent.

lssue 3: The District did not initiate mediation or due process when the District and Parent legal counsel .

were unable to resolve the disagreement over the appropriate placement, or develop a truancy
elimination plan to address the lack of attendance from March 23, 2017 to May 5, 2017.

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 31 of 93

t § '
CONCLUSIONS:
lssue l: The District is not in compliance with the regulations cited above.

lssue 2: The District is not in compliance with the regulations cited above

issue 3: The District is not in compliance with the regulations cited above. The Student is eligible for
compensatory education to remedy the educational loss.

` CLosuRE/Connncrrvn ACTION:

' lssue 1: The Superintendent or Designee shall update the FBA and the PBSP on or before

July 14, 2017. As veriiication of eompletion, the Superintendent or designee shall submit a copy of the
updated FBA and PBSP on or before luly 14, 201 . ‘ '

The Superintendent or Designee shall issue a memorandum to administrative and special education
teaching staff emphasizing the importance of being able to document the implementation of the IEP,
including following the steps in the crisis plan for this Student, through, for example: incident reports,

_ checklists, and anecdotal records An emaii memorandum with the distribution list of recipients

submitted to this Adviser on or before July 14, 2017, is acceptable documentation

The same'memorandum shall remind administrative regular and special education staff of the
requirement to update the FBA and PBSP when law enforcement is contacted An emaii memorandum
with the distribution list of recipients submitted to this office on or before July 14, 2017, is acceptable
documentation ' '

lssue 2: The Superintendent or Designee shall issue a memorandum to administrative regular and
special education staff reviewing the requirement to conduct the annual IEP within timeline after
documenting attempts to include a parent The same memorandum shall include a reminder for special
education staff responsible for amending the IEP to ensure a parent is in agreement with revising the IEP
without a meeting. An emaii memorandum with the distribution list of recipients submitted to this
office on or before luly 14, 2017, is acceptable documentation -

Issue 3: The Superintendent or designee is directed to convene a meeting,on or before luly 14, '2017, to
develop a plan for compensatory education as a remedy for the student The amount of compensatory
education services for the six_Week time period school was in session, in accordance with the school
calendar, from March 23, 2017 to May 5, 2017, is as follows:

9 40 minutes per day of SDl not provided multiplied by 27 school days = 1, 080 minutes cr 18

hours owed '
0 -Two days of early dismissal X 30 minutes of SDI not provided in the morning m 60 minutes or

one hour owed
v 6 Weeks X 30 minutes per week of social skills group not provided = 180 minutes or three hours

owed

'l`he total amount of services owed to the Student: 1,320 minutes or 22 hours of specially designed
instruction not provided

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 32 of 93

EKH//Z/r ~» 5

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 33 of 93

Mail body: F\vd: Restraint

 

---------- Forwarded message ~~~~~~~~~

Fronr Shanicqua Aponte <nicquaS2 l 2(rrlunnil.com>

Date: Wed, Oct 25, 2017, 9:05 AM

Subject: Re: Resuaint

To: Bret Wade <bretwade(d_)coitaucscvcueducation.com>

Cc: <e`zrcobs(rr`)pottsto\virl<l2.oi'g>, lrg'ang, Lisa <lirgeng(r'r)pa.gov>

1 sat with you extensively betbre leaving my child in your care, you had his lEP in hand so if you were opposed to anything in crisis plan you should
have voiced your concerts at that tirne.
Also what you‘ve written this rooming o clfnot exactly mirror ofhow you explained events to me yesterday at approx 2:30 when you called

Shanicqua

On Oct 25, 2017 6:14 AM, 'Bret Wade" <br'et\vadc&Bcouaueseveneducation.com> vn'ote:
Good rmming l\rlrs. Aponte,

1 appreciate you reaching out to express your concerns 1 can provide a full report on exactly what trampired but I assure you, 1 have not and
would not ever place a student in a restraint ii)r being disrespectful Dayonte was asked to pick his head up, he did not respond so the teacher
walked closer noticed he was crying She asked is he need help and he let out a loud yell l-Ie then attenpted to rip his notebook and pointed his
pencil at our teacher aggressively This was corrpletely unprorrpted and unprovoked based on multiple student and staff witnesses He then got
up out of his seat and shoved 4 desks across the room before he entered the hall and slammed the door as hard as he could and began walking
toward the other programin the school He was posed a serious threat to everyone inthe building and l had no choice but to place him in a hold
li)r 15 secondsl

In regards to the crisis plan, his behavior had already escalated to the point of physical restraint The reasonI did not call you was that according
to the plan we needed to provide him with “quiet time” and space. Hc was deescalated before we reached that point rIhere has not yet been
adjustments nude since and it names district employees specillcally in the plan so the current crisis plan is not acceptable going tbrward.

I would suggest you keep your son home until we can sort this issue out and remite the crisis plan to accorrrnodate his current placement If an
incident like the one that happened yesterday occurs, l am obligated to follow the same practices that we did to handle the §rst one.

Thank you

Bret O. Wade H, M. Ed

Principal

Cottage Seven Acadeny

Bretwade (`r>cotta >eseveneducation.com
261-319-4530
www.cotta§sevencom

 

> On Oct 24, 2017, at 8:38 PM, Shanicqua Aponte <nicguaB212{c_ugnnil.cour> wr'ote:

>

> Hello this is Dayontae Hoskius‘ rmther,he started at your school today and restrained I understand that you feel you needed to because from
our conversation this morning that is what you're used to and by doing so the children will be i`earliil of doing again whatever it was promptng the
physical interaction ln Dayontae's ciis`u plan it specilically says that 1 amto be called and when 1 spoke to you approx 2130pm you infmned me
of your seasons for not calling Atter speaking with Dayontae he says you restrained him tbr "being disrespecthrl to teachers " also by your own
admission you say it started because he was asked to lift his head up from desk. 'Ihat was no reason ibt it to escalate to physical restraint.l have
expressed my concerts to the district and not sure of what protocol is following this but this is unacceptable to me.

> His crisis plan is to be followed at all b`mes, it s State regulations

> 1 am in no way trying to tell you how to lun 'your" school but in fairness 1 expressed to you this rrroming that it seennd "milltaiy " like and ifso
that this environment would not be good tbr him Being restrained every week or whenever he doesn‘t irnnediately tbllow directive or even if told
to do something more than once, is unacceptable

> So 1 trust be honest and tell you tlnt 1've filed a corrplaint with special education corrpliance departrmnt, and this was only alter numerous
attempts to reach the district today to discuss this matter and they would not retum any of my calls.

>

> 'Ilnnk you

 

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 34 of 93

Mail body: F\\d: lucident reports

 

---~------ Forwarded message ---------

Frorn; Shanicqua Aponte <nicqua$? lil@rsmi|.conr>
Date: Thu, O_ct 26, 2017, l 29 PM

Subject: Re: incident reports

To: Bret Wade <brctwadc dicottaacscvcneducation,corn>
Cc: Erin Jacobs <e'acobs cgl JottstownklZ.or ’>

Sir, you kicked my son out of your school and then waited for him to get oilC van provoked hinr, called police, he is afraid of you and will not be
returning .ert please ii)rward incident reports 1 will see you in court1

Shanicqua

On Oct 26, 2017 12:42 PM, "Bret Wade“ <l)rctwade{rr)cottagcscvcneducation.conr> wrote:
Good Aiternoon,

You will have them this afternoon 1 am generating the invitation for IEP meeting and lEP waiver fonns that will go out at the sane tirre.
Thank you

Bret 0. Wade H, lVI. Ed

Principal

Cottage Seven Academy
267-319~4580
bretwade(Zi)cottagesevcncdrrcation. corn
ww\-v.cotta acscvcn.corn

ligg)ss’/r\r\afrv.linkedin.coni/infbr'et-o~wade-ii- 13707662/

"Ihe Secret in education lies in respecting the student“
-Ralph Waldo Errrerson

 

_____SZO l\/lon'is Street _Pottstown PA. l9464 (Beech Street Enaance)

On Thu, Oct 26, 2017 at 12:36 PM, Shanicqua Aponte <nicguatlZ l 2{ri)gmil.conr> wrote:
Mr wade we spoke yesterday andl requested the incident reports 10~24 and 10-25 you said you'd send theml haven't received them 1 have
received police report When will you have your version available tor nr:?

Slranicqua

 

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 35 of 93

Mail body: F\id: Retaljation

 

---------- Forwarded message ---------

Fronr Shaniequa Aponte <nicgrraSZerr'Dgrni|.Com>

Date: Wed, Oct 25, 2017, 9.'36 AM

Subject: Retalian`on

To: Pierce, Shannon R <spierce(tl`),t`oxrotlrschild.corn>

Cc: <cjacobs(ri`rpottstownk l 2.org>, lrgang Lisa <lirgrna(c`_i>pa.gov>

So because l wouldn’t agree to your settlement and advised that 1 filed conplaint about not lb]lowing crisis plan this principal decides he doesn' t
want Dayontae there and call police irrrrediately when he steps oifvan, there is energency contact nunbers for ppl to pick hirnup on emergency
and none were contacted and then you contact children and youth to have hirnplaced in i)ster care and nowno one Jr`rorn district h answeringrny
calls !.

shanch

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 36 of 93

E)CH/Z>/7 -, /:

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 37 of 93

Mail body: F\\d: Perjruy

 

---------- Forwarded message ---------

Fronr Shanicqua Aponte <nicgrraSZl2(thinil.com>

Date: Thu, Jan 4, 2018, 12.'33 AM

Subject: Perjury

'l`o: Ashley Sultzaberger <aslrle s rrlodr'- za.or ’>

Cc: Piercc, Shannon R. <s icrcc titlhxrorhsclrild.corn>, Wil]iam Culleton <wcrrlletonfr`r`rodr'~ pa.or'g>

At due process hearing .lanuary 3, 2018 a witness lied on miltiple counts, whichl can prove, thus comnitting perjury

In other legal proceedings this is considered a cline

1 would like to Hle motion tbr contenpt and have my claims of perjury with acconpanying proof docunr:nted and submitted for the record.
Please advise if this is to be submitted to officer before next scheduled hearing or to be presented at hearing itself

'l`hank you
Shanicqua Aponte

 

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 38 of 93

Mail body: F\\d: PROCE|)URAL [NQUIRY/DH~19970-1718- AS

 

---------- Forwarded message ---------

Pror‘n' Wllliam Culleton <wcrrlleton@orlr~pa.org>

Date: Thu, Jan4, 2018, 124 PM

Subject: PROCEDURAL lNQUlRY/DH- 19970- 1718- AS

To: Shanicqua Aponte <nicduatiZ l 2(c:r_lgrmilcorn>
Cc: Pierce, ShannonR <s )icrcc iiribxrotl‘schild.corn>

Dear ths. Aponte:

As you note, the term "porjury” legally is one for the courts, not for an administrative due process hearing l will not decide whether or not
someone has committed “perjury” in the legal sense.

Nevertheless, in administrative due process, § need to determine whether or not to rely upon a witness's testimony. l should hear any
evidence that contradicts a witness' testimony, unless that evidence is about an issue that is irrelevant to the issues that l will decide in this
matter~ or it is otherwise objectionable

ll you wish to offer evidence contradicting a witness's testimony given yesterday, please provide specific notice to lvls. Pierce at least five days
priorto the next hearing session, listing the evidence that you propose to present Please also be prepared to provide that evidence if l decide
to hear it at the next session, which will be the last.

”Contempt” is also a term that is used legally in the courts. l do not find people in “contempt" the way the courts do, since | have no powerto
punish. So there is no need to file a motion for contempt lust give the proper live day notice to I\/ls. Pierce, and be ready to offer your evidence
a't the next session as sat forth above

thone that this clarifies the procedures for this due process matter.

‘l/l/l[[i'am FF. Cu[£ztorr, Esqut`re, C}[O
Spec`ral Education Hearing Ot`ficer
P.O. Box 13089

Pirilarlelphia, PA l9101

717 649 4127

For Conference Catls:

Cal| 1-888-3%8`§97

Enter Passcode: 177107

This small contains confidential information which may be protected l:)y the |nc|ividuals with Disabi|ities Education Act and/or the Fanu|y

 

Case 2:18-Cv-O3199-WB Document 31 Filed 01/31/19 Page 39 of 93

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 40 of 93

O[~'l"iCE FOR DISPUTF¢

RESOLUTION

PENNSYLVAN:A
SPEC|AL EDUCAT|ON HEAR|NG OFF|CER

WlLLlAl\/[ F. CULLETON JR., ESQ., P.O. Box 13089 PHILADELPHIA PA 19l01
717-649-4127
wcuileton@odr-pa.org

May 11,2018

Ms. Shanicqua Aponte Pro Se
352 Lincoln Avenue
Pottstown, PA 19464

Pottstown School District Shannon R. Pierce Esq.

Adrninistration Building Fox Rothschild LLP

Pottstown, PA 19464 10 Sentry Parkway, Ste. 200
P() Box 3001

Blue Bell, PA 19422-3001
D.H. Due Process Hearing
Nos. 199?0~17-18~AS
And 20146-17-18-AS
(Consolidated)
Dear Ms. Aponte and Counsel:

Enclosed is my decision regarding the above. You may appeal this decision to a court of
competent jurisdiction Please refer to the enclosed appeals procedures

For information on procedural safeguards and parental rights, you may contact the
Special Education ConsultLine, Ofi`ice for Dispute Resolution at 1-800-879-2301.

Questions concerning this letter may be directed to the assigned Case Manager at the

Office for Dispute Resoiution, at 1-800-222-3353.

Very truly yours,

'l/l/Imaiii T. Ciiirfe£'oii., ji'.

 

WILLIAM F. CULLETON, JR.
HEARTNG OFFICER

Enclosures: Hearing Ofiicer Decision
Appeals Procedures

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 41 of 93

Final Decision and Order

HEARING
ODR File Numbers (Consolidated): 19970-17~18-AS and 20146~17-18-AS

Student’s Name: Dayontae Hoskins Date of Birth: 04/07/2007

CLOSED HEARING

Dates of Hearing:
1/3/2018, 1/25/2018, 2/28/2018, 3/14/2018 and 4/20/2018

Parent:
MS. Shanicqua Aponte
352 Lincoln Avenue
Pottstown, PA 19464

Counselfor Parem‘
Pro Se

Local Education Agencv:
Pottstown School District
Adrninistration Bnilding
Pottstown, PA 19464

Counselfor the LEA
Shannon R. Pierce Esq.
Fox Rothschild LLP
10 Sentry Parkway, Ste. 200, PO Box 3001
Blue Bell, PA 19422-3001

Hearing Officer: William Culleton Esq. Date of Decision: 5/11/2018

 

Case 2:18-cv-O3199-WB Document 31 Filed 01/31/19 Page 42 of 93

INTROI)UCTION AND PROCEDURAL HISTORY

The Student named in this matter (Student)1 is enrolled currently2 in a middle school
provided by the school district (District) named in this matter. The District is the Student’s local
education agency (LEA) as defined in the lndividuals with Disabilities Education Act, 20 M_C_.
§1401 et M. (IDEA). Student is classified under the IDEA as a child With the disability of
Emotional Disturbance.

The Student’s parent (Parent) requested due process by filing two complaints, captioned
above, on different dates:‘. In her first complaint, Parent asserted that Student’s current placement
was inappropriate and requested an order to place Student in an approved private school or other
private school4 In her second complaint, Parent asserted that the District has denied Student a free
appropriate public education (FAPE), excluded Parent from educational decision-making, and
failed to provide services in the least restrictive environment The District denies Parent’s
allegations and seeks dismissal of the complaint

The hearing was completed in six sessions for both complaints5 l have determined the

credibility of all witnesses and I have considered and weighed all of the evidence of record.

 

1 Student, Parent and the respondent District are named in the title page of this decision and/ or the order accompanying
this decision; personal references to the parties are omitted here in order to guard Student’s confidentiality

2 By current enrollment, l mean Student’ s enrollment as of April 30, 2018, the last hearing session in this matter.
Parent planned at that time to enroll Student` in another LEA

3 Parent’ s inst complaint No 19970 was filed on November 20, 2017. Her second complaint, No. 20146, was filed
on January 16 2013. Both matters are consolidated for all purposesl

4 011 the last day of hearings, Parent advised that she will withdraw Student from the District shortly and place Student
in a cybei'-charter school Parent clearly withdrew her request (set forth in the original complaint) that this hearing
officer issue a final order that the District place Student in an approved private school or other private school.
Therefore, while I will reach the litigated issues as to the appropriateness of the placements provided and offered by
the District, I will not issue an order for specific placement in the future, as this part ofParent’s request is withdrawn
5 ln additionJ l issued an order determining the pendent placement, (HO 3), pursuant to which the parties considered
various private schools for Student; however, the parties never reached agreement on the placements being considered,
and Student has remained in Student’s current placement with hall-time emotional support

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 43 of 93

l conclude, based upon the evidence of record, that the District did not fail to offer and
provide a FAPE to Student in the least restrictive environment, that the District did not retaliate
against either Parent of Student, and that the District did not impede Parent’s participation in

educational decision-makingl l deny Parent’s requests for relief.

ISSUES6
1. ls Student’s current placement appropriate?
2. ls Student’s current placement the least restrictive appropriate placement for Student?

3. ls placement in a full time emotional support program in an approved private school or
other private school an appropriate placement for Student and, if so, Would it constitute
placement in the least restrictive appropriate environment?

4. From January 16, 2016 to April 30, 2018, has the District provided Student With a FAPE
in the least restrictive appropriate environment?

5. From January 16, 2016 to April 30, 20187, did the District offer and provide Student With
all appropriate supplementary aids and services?

6. From March 11, 2015 to January 16, 2016, did the District offer and provide Student with
appropriate supplementary aids and services in the form of a one~to~one paraprofessional
or aide?

7. From January 16, 2016 to April 30, 2018, has the District denied Student a FAPE by
retaliating8 against Student or Student’s Parent by calling the police on Student or notifying
a child protection agency to investigate suggested parental neglect?

 

6 ln her second complaint, Parent asserted three claims regarding District actions or inaction during the period from
March 11, 2015 to date, which includes a period more than two years prior to filing (March 11, 2015 to January 16,
2016), which is subject to the statute of limitations Pursuant to the District’s motion to limit claims for the subject
period, I dismissed ali but one of Parent’s claims, including a claim for inappropriate delay of a parent~requested
evaluationl (HO 4.) Nevertheless, l found that Parent’s claim for the provision of a one-to-one paraprofessional or
aide survives the IDEA statute of limitations, ibid, and l list it here as the fourth issue.

7 l limit the time frame for relief in this matter to the last day of hearings, because l have no evidence of District actions
or inaction after that date.

8 The IDEA and its implementing regulation preclude a hearing officer from deciding any issue not encompassed by
the pleadings, unless the opposing party agrees 34 C.F.R. §300.Sl l(d). Parent has brought her claims only under the
IDEA; however, as formulated and agreed by all at the third session of this hearing, the retaliation claim is also brought
under section 5 04 of the Rehabilitation Act of 1973, 29 U.S.C. §794 (section 504), and I decide it under both statutes.
(NT 692-694.) There is no question that Student is otherwise qualified within the meaning of section 504 and that the
District receives federal fundsl

 

 

8.

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 44 of 93

From January 16, 201 6 to April 30, 2018, has the District denied Student or Parent a FAPE
by impeding Parent’s opportunity to participate in the decision-making process regarding
the provision of a FAPE to Student?

Should the hearing officer order the District to provide any educational services to Student,
including compensatory education services?

FINDINGS OF FACT

HISTORY

l.

Student’s educational history prior to first grade includes Head Start and kindergarten (S

i.)

Student was identified with a Speech or Language lmpairrnent in first grade in another
district Shortly thereafter, Parent moved and enrolled Student in first grade iri a District
elementary school. The District exited Student from special education after a District rem
evaluation found no need for speech or language therapy. (S l.)

Student has a history of suffering multiple traumatic events, especially the loss of Student’s
father and incidents of restraint administered at school and in hospital settings in response
to Student’s incidents of emotional dyscontrol. (NT l489-l490, 1592, 1600-1601; P 7.)

Student entered a District elementary school for first grade. Student transferred to another
District elementary school from approximately the middle of first grade to April in second
grade, and Student experienced significant behavioral difficulties there. Parent was
dissatisfied with the staff and services at that location; Parent requested and received a
return to Student’s original first grade elementary school. (NT 940; P 4; SK 5, 16.)

ln first and second grades, Student exhibited significant difficulties With attention to task,
impulsiveness and overactive behavior; teachers intervened by providing dequent
redirection, breaks and the help of a “peer buddy”. Student was noted to walk away horn
the classroom and from negative situations Student also exhibited aggressive behavior,
both verbal and physical, toward peers and adults (S l.)

Student advanced horn first through third grades with Student’s peers. ln first and second
grades, Student exhibited good reading decoding skills with below grade level reading
comprehension and mathematics skills Student was performing at an average pace and
with passing results in writing, mathematics and other core subjects (NT 947; S 1, 30, 53.)

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 45 of 93

ClRCUl\/lSTANCES AND DISTRICT EVALUATlON

7. Student has a history of diagnosis with Adjustment Disorder, Unspecified. Prior to third
grade and at the beginning of third grade, Student received mental health counseling at
school throuin a contracted provider. (S l, 37.)

8. The District provided an evaluation report to Parent in September 2015. The report
classified Student with Emotional Disturbance and found Student eligible for special
education Test scores revealed significant cognitive weaknesses in processing speed and
working memory, impacting Student’s listening comprehension, reading fluency and
compi'ehension, written expression and mathematics fluency. (S l.)

9. The September 2015 evaluation report found a high degree of emotional and behavioral
problems with inappropriate behavior, impacting relationships and learning Behavior
inventories revealed significant indicators of depression, attention problems, hyperactivity,
organization problems, functional communication problems, aggression and conduct
problems, and atypical behavior. (S l.)

10. The September 2015 evaluation report recommended specially designed instruction for
reading fluency, reading comprehension, written expression and mathematics fluency;
emotional support; small group and individualized instruction “as much as possib]e”;
continuation of small group intervention for reading and mathematics skills; a functional
behavioral assessment (FBA); and an occupational therapy screening (S l.)

THIRD GRADE SERVICES
11. Student’s classroom staff took data on Student’s behaviors in September 20l5. (S 37.)

12. The District obtained permission to conduct an FBA and convened an IEP meeting in
October 2015. lt also began providing special education services in the learning support
classroom of Student’s then-current elementary school. Student was to receive tier two
intervention throuin the District’s regular education response to intervention program (S
33, 34, 35.)

13. ln October 2015, Student was diagnosed with depression and started on anti-depression
medication (NT 698- 700, 959- 960; S 37.)

14. During the October 2015 IEP team meeting, Parent requested one-to-one support for
periods of the school day. The District did not provide such support. (NT 1189-1193; S 37

p. 18.)

15. The District recommended full time emotional support at the District elementary school
from which Parent had obtained a transfer due to Student’s difficulties and Parent’s
dissatisfaction with the services Parent was unwilling to return Student to that school
despite the location of full time emotional support services there. (S 37; SK 5.)

16. District personnel at the meeting indicated that medication could be an option for
addressing Student’s behaviors Parent interpreted the remarks as an ultimatum requiring

 

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 46 of 93

either medication or placement outside the District or in the previous school to which
Parent objected District personnel did not consider such remarks to be an ultimatum. (NT

‘681, 818-826, 984-986, 1049-1052, 1068, 1153-1154, 1189.)

The District provided an IEP in October 2015, revised as of December 2015', it placed
Student in general education with itinerant learning support; however the team understood
the offer to be a supplemental level of support Student was to be provided small group
instruction in the learning support classroom for social and coping skills but not for
reading, mathematics or writing The lEP provided that Student would meet in small groups
to attain lEP goals (NT 1161-1163,1181, 1222-1228; S 35, 36, 37.)

District personnel advised Parent that the District was recommending full time emotional
support. (NT 99-101; S 36, 37 p. 17.)

The revised December 2015 lEP included a behavior goal and a positive behavior support
plan based upon an FBA. (NT 1244; S 37.)

As part of general education differentiation, Student’s class sometimes broke into small
groups to address individual needs (N'l` 1163.)

ln addition to regular education for reading and language arts, Student received small group
reading intervention through the District’s regular education response to intervention
program. This Was small group instruction outside the regular education classroom. (NT
l 163-1 167.)

The December 2015 IEP provided measurable goals addressing reading fluency and
accuracy; reading comprehension; written expression; following directions; and utilizing
self-regulating and coping strategies There was no mathematics fluency goal. The IEP
included modifications and accommodations addressing attention, organization, listening,
reading fluency and comprehension, mathematics fluency, written expression, need for
breaks and movement, and emotional and behavioral self-regulation (S 37.)

The December 2015 lEP as revised addressed Student’s educational needs (NT 1217-
1230, 1242-1244; S 37.)

District teachers implemented the specially designed instruction in the lEP. (NT 1180-
1 132.)

From January to about April of Student’s third grade year, the District placed an extra
paraprofessional in Student’s classroom, not specifically assigned to Student. lt was
concluded that the extra paraprofessional was not needed and the paraprofessional was
reassigned to other duties (NT 1189-1193, 1230.)

The District convened an lEP team meeting in February 2016 to review Student’s behavior
and progress Team members, including Parent, were pleased with Student’s progress in
emotional and behavior control, special education goals and academies The team
continued Student’s placement in itinerant learning support sand Parent signed the NOREP
for that level of services (NT 1443-1444; S 37, 44.)

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 47 of 93

THIRD GRADE PROGRESS

27.

28.

29.

30.

31

After behavioral difficulties in September through November, Student’s behavior
improved, and it remained improved to the end of third grade. Nevertheless, there was an
increase in negative and aggressive behaviors in May 20l6. (NT 825, 830, 959-960, 983-
985, 1050-1052, 1143-1149, 1186, 1197-1204, 1244-1253, 1256, 1259-1260, 1275-1276,
1436-1440; S 2 p. 10, S 37, S 45, S 55 pp. 11-19.)

Student made progress in reading, writing and mathematics in third grade. (NT l 169-1 174,
1208-1209, 1224-1225, 1244-1255', S 30, 39, S 60.)

Student made significant progress in IEP goals during third grade. (NT 1197-1204, 1442-
1444; S 39.)

Student received passing grades in mathematics in third grade and was able to access the
third grade curriculum (NT 1174-1177, 1225 ; S 30.)

. ln third grade, Student performed with proficiency and passing grades in all subjects Local

assessments were supported with accommodations and modifications including reading all
questions to Student, breaks and extended time. (NT 1208-1209; S 30, S 37.)

FOURTl-l GRADE SERVICES

32.

33.

34.

35,`

36.

37.

ln September 2016, District teachers continued providing Student with the services
provided in the December 2015 revised IEP. Student received remedial instruction from
special education teachers in mathematics and other subjects on an as needed basis (NT
1256-1257, 1335, 1344-1346, 1373, 1386-1388.)

In fourth grade, Student continued to receive counseling services after school from a
behavioral health services provider operating within Student’s school building (NT 1229-
1230, 1248-1249, 1297-1298; S 10.)

ln September, Student’s doctors changed Student’s medication regime more than once.
Student was off medication for more than one week. (NT 699-703, l275-1277; S 2 p. 10;
l’ 3 pp. 17-21.)

Student’s inappropriate behavior began to escalate in September and October. By the end
of October, there had been a significant number of incidents of Student exhibiting refusing
eloping and sometimes dangerous behavior. (NT 1260-1275, 1444-1456; S 2, 10, 50, 55A.)

Due to Student’s needs, the District assigned a paraprofessional to assist Student in the
classroom The paraprofessional at first assisted Student with reading on two of six days
per cycle. This was increased to four of six days by October 2016, and then to daily by
November 2016.(NT1271-1275, 1283-1284, 1360-1361; S 2 p. 7.)

The District made multiple efforts to schedule an IEP meeting within one year from the
date ofthe previous IEP, October 14, 2016. Due to work obligations and Parent’s desire
to be assisted by an advocate, Parent was unable to participate on the proposed dates as an

 

 

38.

39.

40.

41.

42.

43.

44.

45.

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 48 of 93

lEP meeting The District chose to keep trying to schedule a date even though the one-year
deadline expired (NT 1257-1259, 1655-1657; S 37, 51.)

On or about October 24, 2016, District personnel sent Student to a local hospital due to
uncontrolled dangerous behavior. A District educator, a mandated reporter under the law,
also called the child protective services agency due to possible abuse as suggested by
information known to Student’s educators that raised a mere suspicion that Student was
not receiving prescribed psychiatric medication on October 24. (NT 703-712, 1260-1275,
1449-1464, 1507-1509, 1527-1537,1543, 1547-1548; S 2 pp. 10, 17-21, 10, 50, 55A.)

Prior to sending Student to the hospital, District personnel made extensive attempts to
support Student in de-escalating and cahning before calling for emergency response
personnel and sending Student to the hospital Student’s principal and the school
psychologist intervened directly, trying to calm Student, but were unsuccessful for a period
of approximately thirty minutes During that time, Student engaged in loud, angry, and
potentially destructive behavior in various areas of the school building, causing a
“lockdown” of other classrooms The principal notified Parent, who expressed anger about
the incident, hospitalization and calling of the child protective ageiicy. (NT 703-712, 1260-
1275, 1449-1456; S 2 pp. 17-21,10,49,50, 55A pp. 9-10.)

At the hospital on October 24, 2016, Parent disclosed that Student had been off the previous
medication and started on new medication (NT 1458; S 49.)

Parent understood that Student was not allowed to return to school because the principal
had indicated that Student’s crisis plan would need to be changed in connection with
Student’s return, and no meeting was scheduled at that time. However, Student was not
suspended (NT 1454-1455, 1490-1497.)

On October 25 in the morning, Parent came to the school building expressing anger in a
loud voice. The principal asked school security personnel in uniform to be present in the
area of the outdoor discussion with Parent, and local police came to the area in uniform.
Although police were present, they did not intervene and Parent had a discussion with the
school psychologist before going to work. (NT 1456-1460, 1490-1497.)

Parent attended a meeting on October 26, 201 6, at which District personnel planned to offer
a revised IEP for Student’s following IEP year, October 26, 2017 to October 15, 2017.
Parent disagreed that it was an IEP team meeting, because Parent believed that inadequate
notice had been given to her. Parent refused to sign the lEP attendance page and the
Procedural Safeguards page, but participated in the meeting (NT 1257-1261, 1318-1319,
1348-1351; S 2 pp. 3, 4, lO, 11; P 2.)

At the October 2016 meeting, Parent and District personnel discussed a crisis plan for
Student, which needed to be revised in light of the recent increase in serious behavior
incidents (NT 1260-1263, 1265-1267, 1277-1282, 1348-1351, 1466-1467; S 50, 55A.)

The group at the meeting also reviewed and made some changes to the goals and
modifications from the previous year. (NT 1282-1286; S 2.)

 

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

56.

Case 2:13-cV-O3199-WB Document 31 Filed 01/31/19 Page 49 of 93

Student returned to school on or about the next school day after October 26, 2016. (NT
1478-1480; S 54 p. 7.)

From October 2016 through February 2017, Student’s behaviors continued to increase in
frequency and intensity, with greater and more frequent disruption of the entire school.
(NT 1293-1296, 1308-1311, 1344, 1346-1348, 1354, 1360-1362, 1388-1393, 1405-1406,
1477-1478; s 10, 54, 55, 57, 58.)

District personnel followed the crisis plan in the IEP in several instances, but in some they
failed to call Parent before making other calls, or otherwise failed to follow the sequence
ofnotitications set forth in the crisis plan. (NT 1296-1299, 1464-1474; S 5 8.)

At times, staff called police before reaching Parent because Student was exhibiting
behaviors that were dangerous to self or others, because Student was escalating because
Student was asked to call Parent, or because Parent could not be reached while at work.
Calling non-District emergency responders due to dangerousness was consistent with the
crisis plan. (NT 1653-1654; S 59 p. 62.)

When using the crisis plan protocol, District personnel became aware of some errors or
obsolescence of the contact information in the plan, and, without prior notice to Parent or
the convening of an IEP meeting, they changed contact numbers or eliminated persons to
be notified in the plan when those persons asked not to be called. The District notified
Parent at some time alter such changes were made. (NT 1296-1299, 1464-1474, 1568; S
58.)

'l`lie District attempted to schedule an IEP meeting to change the designation of Student’s
home school in the lEP, but Parent cancelled the meeting in order to be represented by an
attorney. (NT 1291.)

ln December 2016, there was a settlement meeting with attorneys for both parties and
Parent’s advocate, with the IEP team available. Parent Was unable to attend due to work
obligations but spoke to her representatives by telephone on a lunch break. (NT 1291-
1292, 1353, 1474-1476.) v

On or about February 8, 2017, Student’s behavior escalated and became out of control
Student’s principal bypassed the steps in the crisis plan and called the police. (P 2.)

From February 13, 2017 to about May 8, 2017, Student stopped attending the assigned
District elementary school, in part because Parent had enrolled Student in a day treatment
program (NT 1302-1303, 1482-1485,1608-1609;8 54 p. 8, 55 p. 28;1’ 3 p. 9, 14, 15.)

Parent was unaware and District educators did not advise Parent that the treatment program
did not provide a teacher and that it was necessary to provide school work for Student while
placed there by the Parent. (NT 1623-1624.)

The day treatment program did not notify the District to send school work to Student, and
District personnel did not contact the program to make such arrangements because they

 

57.

58.

59.

60.

61.

62.

63.

64.

65.

Case 2:13-cV-O3199-WB Document 31 Filed 01/31/19 Page 50 of 93

had no release to discuss confidential information with the program (NT 1303-1304, 1322-
1323, 1355-1356, 1364-1365.)

During part of this period of time, Parent was believed to be represented and the attorneys
for Parent and the District were believed to be attempting to structure a settlement of
Parent’s grievances, including finding a placement for Student During all of this period,
the parties were attempting to find a mutually agreeable private placement The parties also
discussed home schooling, but this Was never effectuated The District offered homebound
instruction as an interim placement and this was not accepted The District sent packets to
private schools when it received a release from Parent to do so. At all times during this
period of time, the District was willing and offered to provide any placement being
considered by either party. (NT 14?7, 1544-1545, 1556-1605, 1619-1621; S 6, 31 p. 8, S
31, 59.)

On or about April 17, 2017, Parent filed a complaint with the Bureau of Special Education
alleging that the District had failed to comply with the Student’s crisis plan; that the District
had revised Student’s IEP without ensuring Parent’s participation; and that the District
failed to provide a FAPE to Student while Student was participating in the day treatment
program (P 2.)

The Bureau found a failure to update Student’s FBA and positive behavior support plan,
and ordered the District to conduct an FBA and update Student’s positive behavior support
plan. (P 2.)

The Bureau found that the District had revised the crisis plan without the Parent’s
agreement lt ordered the District to notify staff of the requirement that a parent agree to
changes in the IEP made without an IEP team meeting (P 2.)

The Bureau found that the October 2016 lEP was issued out of time and ordered corrective
notices to staff. (P 2.)

The Bureau found that the District had failed to file for due process on the parties’
disagreement regarding appropriate placement lt found that the District had failed to
pursue truancy when Student was absent during a period from March 23, 2017 to May 5,
2017 and ordered the District to provide Student with 22 hours of compensatory education
services (NT 1671; P 2.)

The District performed all ordered corrective actions (P 7.)

On or about April 24, 2017, The District convened an lEP team meeting pursuant to an
invitation to Parent Because Parent was to participate by telephone, the director of special
education felt that it would be acceptable to move the location of the meeting Due to a
series of errors, Parent calling in for the meeting was not able to participate (NT l605-
1608, 1634-1636; S 31 pp. 23-24.)

At the team meeting in the absence of Parent, District educators decided to offer Student
full time emotional support, with additional services in the form of a one-to-one

 

Case 2:13-cV-O3199-WB Document 31 Filed 01/31/19 Page 51 of 93

paraprofessional in the classroom This offer was conveyed to Parent in a letter dated May
2, 2017. (NT 1608-1609; S 31 pp. 23-26.)

66. Parent rejected the District’s May 2, 2017 offer because Student was to be placed in the
elementary school nom which Student had been removed by the superintendent’s action
in March or April 2015, due to traumatic events and Parent’s concems at that time. (S 8.)

67. Student returned to Student’s previously assigned elementary school on or about May 8,
2017. Student was assigned to different teachers and was given a reduced work load with
much of Student’s school time spent on breaks, in view of Student’s previous behavior in
response to work demands and frustration (NT 1357-1358, 1398, 1485-1486.)

68. Parent sought to have Student retained for the next school year, but District administrators

recommended against retention because research shows that it is rarely if ever appropriate
for any child (NT 1612-1613.)

69. As of May 2017, Student’s placement in regular education with supplemental learning
support was not meeting all of Student’s educational needs that sterrimed from Student’s
emotional dysregulation and consequent behavior. Student needed full time emotional
support at that time due to these concerns (NT 257-258, 1310-1312, 1354-1355, 1357,
1363-1364, 1393-1394, 1396-1398, 1401-1403, 1405-1406, 1414-1418.)

FOURTH GRADE PROGRESS

70. Student made minimal progress on IEP goals during fourth grade, except in reading
comprehension and behavior, in which Student regressed. Student attained passing but
lower grades than Student had attained in third grade. (NT 1306-l307, 1336-1337, 1356-
1357, 1383-1386, 1400-1401,1618;8 10, 37, 53, 60.)

71. Student’s fourth grade academic performance, behavior and social needs did not warrant
retention. (NT 1358-1359.)

FIFTH GRADE SERVICES
72. Student graduated to the District’s middle school for fifth grade. (S 10.)

73. Student’s lEP team met in July 2017 and added a revised positive behavior support plan to
Student’s IEP, and altered goals and modifications to address behavioral concerns
Modifications included added testing accommodations and elimination of timed reading
and mathematics assessments for class based assessments (S 10.)

74. The .luly 2017 IEP changed Student’s placement to hill time emotional support for all
academies and IEP goals, with general education instruction for specials, school-wide
activities and field trips (S 10.)

10

 

75.

76.

77.

78.

79.

80.

Sl.

82.

83.

84.

85.

86.

87.

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 52 of 93

Parent did not agree to the full time emotional support placement (S 10, ll.)

Student’s last agreed-upon placement remained itinerant learning support (NT 167~168,
1290-1292,1615;8 2, 37 p. 34, S 8,813, S 44.)

In August 2017, Parent signed a permission for an FBA. (S 12.)

On September 2017, Student stood on a railing in a staircase over 20 feet above the floor
of the staircase. Student was restrained and emergency personnel were calied. (NT 149-
150; S 20.)

On September 27, 2017, Student engaged in behavior that threatened staff and peers.
Student picked up a pair of scissors and gestured threatenineg toward staff (NT 134, 150-
152-156, 251-256, 265-2?4, 280-282; S 20, 28.)

During the incident, trained staff were required to block Student’s dangerous behaviors in
order to maintain the safety of others prior to following the steps specified in Student’s IEP
crisis plan. (NT 272-273.)

Student was suspended for ten days and a manifestation determination meeting was
scheduled prior to transferring Student to a specified 45 day disciplinary setting, which Was
a program operated by a contracted agency in a District facility. (NT 134-137, 139-140; S
13.)

The District convened a manifestation meeting on October 6, 2017, and it determined that
the Student’s behavior was a manifestation of Student’s disability of emotional
disturbancel lt also determined that the incident was not due to a failure to follow the IEP,
with Parent dissenting from this finding lt also found that Student’s wielding of scissors
constituted possession of a weapon, authorizing placement in a 45 day alternate setting
notwithstanding the manifestation determination (NT 140~141; S 13.)

lnstead of placing Student in the 45 day placement right away, the District agreed with
Parent to seek an alternate private placement jointly that would he acceptable to both
parties (NT 1687-1689, 1736-1737; S 13.)

Meanwhile, a behavior specialist was conducting an FBA. (S 13.)

On October 20, 201'/, the District’s behavior analyst provided an FBA, positive behavior
support plan and crisis plan for Student. The FBA provided useful information to address
Student’s most concerning behaviors. (NT 1700-1703; S 14.)

On October 23, 2017, the District changed Student’s placement to the 45 day interim
alternate educational placement, and Student began attending that placement on October
24, 2017. (NT1737;S 15, 20, 31pp.44~45.)

The alternate setting provided a higher degree of behavioral support and smaller classes;
District leaders anticipated that this setting Would provide a better opportunity for Student

ll

 

88.

89.

90.

91.

92.

93.

94.

95.

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 53 of 93

to access the curriculum and make better progress in view of Student’s emotional disorder
and history of disruptive behavior. (NT l687-1689.)

On October 24, 2017, Student exhibited dangerous and threatening behavior during a melt-
down at the 45 day placement Restraint was applied and Student eventually deescalated;
however, Parent Was not called immediately because the placement’s principal judged that
to do so would interfere with Student’s de-escalation, because Student was worried about
Student’s mother finding out about Student’s behavior. (S 20.)

On October 25, 2017, Student exhibited behavior believed to be dangerous to self and
others, including throwing rocks at a car and was taken to and held at a police station for
several hours Nevertheless, District personnel conveyed to Parent that Student was
allowed to return to school the next day if the crisis plan could be revised Parent kept
Student out of school for several days and eventually Student returned to school at the
alternate placement (NT 1689-1696, 1744-1745; S 31 pp. 44~45.)

The program principal at the 45 day placement did not follow the Student’s crisis plan
during the incident on October 25, and indicated to Parent that he had no intention of doing
so. However, by October 26, 2017, both the District supervisor of education and the District
director of special education directed the principal to comply with the crisis plan and the
supervisor assured Parent on October 25 that Student could return to school the next day.
(NT 206-208, 1689-1696; S 31 pp. 44-45.)

At an IEP team meeting on November 2, 2017, the previous restraints were discussed, and
the District offered an annual IEP for Student. lt offered completion of the 45 day
alternative educational placement with full time emotional support until December 19,
2017, then return to Student’s neighborhood middle school with supplemental emotional
support and a positive behavior support plan The IEP offered ESY services with full~time
emotional support lt offered goals or modifications to address attention and time on task;
emotional regulation and behavior; cognitive fluency weaknesses; reading fluency and
comprehension; written expression; mathematics; social skills; and functional
communication (NT 1700; S l8, 25.)

On November 10, 2017, Parent rejected the proposed IEP and requested due process
Parent contested the plan to retum Student to the middle school, among other things (S 19,
21 .) - .

On November 30, 2017, Student again became out of control behaviorally and restraint
was applied The District proposed IEP meeting dates to review the incident, including a
meeting Within ten days (S 20, 22, 23.)

On December 5, 2017, the District sought parental permission to re-evaluate Student (S
24.) '

Bythe end of the 45 dayplacement, Student’s behavior had improved and Student appeared
to be accessing the curriculum. (NT 1705-1206; S 20, 27, 28.)

12

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 54 of 93

96. ln December 2017, the District offered an IEP with full-time emotional support to facilitate
the process of finding private placements as agreed-to by both parties The lEP offered
one~to-one paraprofessional support for the first time, as well as full time emotional
support, de-escalation strategies and ESY. (NT 1703-1704, 1710; S 18, 25', HO 3.)

97. 111 December 2017, Parent rejected a NOREP for ESY services and requested due process
(S 26.)

98. Student returned to the middle school from the alternate placement in December 2017,
placed in full-time emotional support (NT 1708-1710; P 7 p. 9.)

99. There Was another incident of restraint in February 2018, but Student was present in school
for more days in fifth grade than in fourth grade. (NT 1708-1710; S 20, 27, 28.)

100. In March 2018, the District issued a NOREP offering placement in a specific
private school pursuant to the hearing officer’s interim pendency order and the District’s
belief that the parties had agreed on the specific placement Parent did not sign the NOREP
and Student was not placed at the specified approved private school. (NT 1710-1711', S 61
pp. 78-81; HO 3.)

101. ln April 2018, Parent indicated an intention to enroll Student in a cyber charter
school. (NT 1711-1712.)

102. During Student’s fifth grade year, the District offered a variety of placements that
it believed would address Student’s educational needs for smaller class size and
specialized, structured services addressing Student’s emotional, social and behavioral
needs (NT 1683-1684, 1689, 1699, 1705-1708, 1712~1719.)

103. Without additional supplemental aids and services, the District’s middle school
cannot meet all of Student’s educational needs that stem from Student’s emotional
dysregulation and consequent behavior, due to its large size, high number of students, and
the likelihood that interactions with peers will trigger emotional dysregulation. (NT 67-68,
74-82, 257-261; P 7.)

104. Student can be expected to benefit from placement in an approved private school
or other private school that offers small highly structured classroom environments and
specialized behavior intervention programs (NT 1705-1708, 1712 1719.)

105. lf attending classes in a public school setting in the future, Student would need
placement in full time emotional support With an individualized behavior management
program based upon a thorough FBA that includes data gathering and assessment, and
supplemental aids and services (NT 67-68, 74~82, 257-261;, P 7.)

13

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 55 of 93

DISCUSSION ANI) CONCLUSIONS OF LAW
BURDEN OF PROOF

The burden of proof is composed of two considerations the burden of going forward and
the burden of persuasion Of these, the more essential consideration is the burden of persuasion,
which determines which of two contending parties must bear the risk of failing to convince the
finder of fact.9 in Schaffer v. Weast, 546 U.S. 49, 126 S. Ct. 528, 163 L.Ed.2d 387 (2005), the
United States Supreme Court held that the burden of persuasion is on the party that requests relief
in air lDEA case. Thus, the moving party must produce a preponderance of evidencem that the
moving party is entitled to the relief requested in the Coniplaint Notice. L.E. v. Ramsey Board of
Education, 435 F.3d 384, 392 (3d Cir. 2006).

This rule can decide the issue when neither side produces a preponderance of evidence ~
when the evidence on each side has equal weight, Which the Supreme Court in Schaffer called
“equipoise”. On the other hand, whenever the evidence is preponderant (i.e., there is weightier
evidence) in favor of one party, that party will prevail, regardless of who has the burden of
persuasion w M, above.

fn the present matter, based upon the above rules, the burden of persuasion rests upon the
Parent, who initiated the due process proceedingl lf the Parent fails to produce a preponderance
of the evidence in support of Parent’s claims, or if the evidence is in “equipoise”, the Parent cannot

prevail under the IDEA.

 

9 The other consideration, the burden of going forward, simply determines which party must present its evidence first,
a matter that is within the discretion of the tribunal or finder of fact (which in this matter is the hearing officer).

mA “preponderance” of evidence is a quantity or weight of evidence that is greater than the quantity or weight of
evidence produced by the opposing party. §§§, Comm. v. Williams, 532 Pa. 265, 284-286 (1992). Weight is based
upon the persuasiveness of the evidenee, not simply quantity. Comm. v. Walsh, 2013 Pa. Commw. Unpub. LEX[S
164.

14

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 56 of 93

CREDIBILITY/RELIABILITY
lt is the responsibility of the hearing officer to determine the credibility and reliability of

witnesses’ testimony. 22 E. Code §14.162 (requiring findings of fact); A.S. v. Office for Dispute

 

Resolution, 88 A.3d 256, 266 (Pa. Commw. 2014)(it is within the province of the hearing officer
to make credibility determinations and weigh the evidence in order to make the required findings
of fact). l carefully listened to all of the testimony in light of the documentary evidence, and l reach
the following determinations

Both parties challenged the credibility of various witnesses, both directly and by
implication Carefully considering each witness in view of these challenges l found no evidence
to impugn the credibility or sincerity of Parent or any District witnesses

l found corroboration of some of Parent’s assertions in the documentary evidence and in
the testimony of others, although there were numerous testimonial contradictions of her
statements, especially statements that District officials were excluding Student from school in
fourth grade. l conclude that some apparent contradictions and changes of heart in negotiations
over placement are best explained as misinterpretations of circumstances and a lack of trust in
Parent’s District negotiating partners Thus, while l weigh the evidence in these instances in favor
of the District, according less weight to Parent’s interpretations of the events in question, l do not
intend to impugn Parent’s honesty or sincerity in doing so. v

Similarly, l found all District witnesses to be credible, based upon the substantial
consistency of their testimony with the documentary and testimonial record, their demeanor under

oath, and their ways of responding to various questions

15

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 57 of 93

DEFINITION OF FAPE UNDER THE IDEA

The IDEA requires that a state receiving federal education funding provide a “free
appropriate public education” (FAPE) to disabled students 20 MQ §1412(a)(1), 20 D_._S_C
§1401(9). FAPE is “special education and related services”, at public expense, that meet state
standards, provide an appropriate education, and are delivered in accordance with an IEP. 20
U_S_._C. §1401(9). Thus, local education agencies must provide a FAPE by designing and
administering a program of individualized instruction that is set forth in an IEP. 20 M.
§l414(d). As discussed above, the IEP must be tailored to meet the “unique” needs of each eligible
Student

ln addition, the IEP must be “reasonably calculated” to enable the Student to receive
appropriate services in light of the Student’s individual circumstances Endrew F., 137 S. Ct. above
at 999. The Court of Appeals for the Third Circuit has ruled that special education and related
services are appropriate when they are reasonably calculated to provide a Student with
“meaningiiil educational benefits” in light of the Student’s “intellectual potential.” Shore Reg‘l
High Sch. Bd. of Ed. v. P.S. 381 F.3d 194, 198 (3dCir. 2004) (quoting Polk v. Cent. Susquehanna
lnterinediate Unit 16, 853 F.2d l7l, 182-85 (3d Cir. 1988)); Marv Courtnev T. v. School District
of Philadelphia, 575 F.3d 235, 240 (3d Cir. 2009), Le, Souderton Area School Dist. v. J.H., Slip.
Op. No. 09-1759, 2009 WL 3683786 (3d Cir. 2009). ln appropriate circumstances, an LEA that
meets this Third Circuit standard also can satisfy the Endrew F. “appropriate in light of the

student’s individual circumstances” standard E.D. v. Colonial Sch. Dist., No. 09-4837, 2017 U.S.

 

Dist. LEXIS 50173 (E.D. Pa. Mar. 31, 2017).
For a student not progressing smoothly from grade to grade an LEA must offer and provide

educational services that are “appropriately ambitious” in light of the Student’s circumstances

16

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 58 of 93

Endrew F., 137 S. Ct. above at 1000. The student must have a chance to meet “cliallenging
objectives.” M.

An LEA is not necessarily required to provide the best possible program to a student, or to
maximize the studerit’s potential Endrew F., 137 S. Ct. above at 999 (requiring what is reasonable,

not what is ideal); Ridlev Sch. Dist. v. MR, 680 F.3d 260, 269 (3d Cir. 2012). An IEP is not

 

required to incorporate every program that a parent desires for her or his child. Md.

The law requires only that the program and its execution were reasonably calculated to
provide appropriate benefit. Endrew F., 137 S. Ct. above at 999; Carlisle Area School v. Scott P.,
62 F.3d 520 (3d Cir. l995), Lt. de_mn. 517 U.S. 1135, 116 S. Ct. l4l9, 134 L.Ed.2d 544
(1996)(appropriateness is to be judged prospectively, so that lack of progress does not in and of
itself render an IEP inappropriate.) The program’s appropriateness must be determined as of the
time at which it was made, and the reasonableness of the program should be judged only on the
basis of the evidence known to the LEA at the time at which the offer was made. D.S. v. Bayonne
Board ofEducation, 602 F.3d 553, 564-65 (3d Cir. 2010); D.C. v. Mount Olive Twp. Bd. OfEduc.,
2014 U.S. Dist. LEXIS 45788 (D.N.J. 2014).

Applying these standards to the above findings and the record as a whole, l conclude that the
District offered to provide a FAPE to Student at all times Prospectively, I conclude that the District
has offered multiple placements that meet the legal requirement to offer a FAPE. Although Parent
has criticized the District for restraining Student inappropriately, failing to prompt Student in a
sufficiently gentle way, and failing to include Parent in educational decision-making, l conclude
that the evidence does not support a finding of denial of FAPE. Parent’s criticisms do not negate

the plethora of services that the District offered to Student over the relevant period, which

17

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 59 of 93

constitute a FAPE. Thus, l conclude that the preponderance of the evidence does not prove a

substantive denial of a FAPE, and that no order for services would be appropriate in this matter.

APPROPRIATENESS OF CURRENT OFFER OF SPECIAL EDUCATION SERVICES

l conclude that the current District offer of special education services is appropriatel As the
discussion of grades three through five below will show, the District has convincing evidence that
Student is not reasonably likely to succeed in an itinerant or supplemental level of services; rather,
Student needs the small class sizes, structured program and specialized behavioral interventions
that can be provided by a hill-time emotional support program.

Moreover, such program is not likely to permit Student to make meaningful, appropriate
progress currently or in sixth grade at the large setting of the District’s middle school without
substantial modifications to Student’s program. There is preponderant evidence that the large
setting provides numerous uncontrollable opportunities for interpersonal contact and conflict that
can trigger behavioral melt~downs and emotional dyscontrol. Thus, as it stands, the middle school
environment provides too many opportunities for further trauma to Student due to emotional
dyscontrol and escalated behaviors

This conclusion does not necessarily preclude placement in the middle school. rl`he
District’s and the state’s obligation to instruct children in the least restrictive environment
mandates that the District offer supplemental aids and services to overcome any known barrier to
instruction with non-disabled peers This hearing officer cannot mandate otherwise Rather, the
District must explore thoroughly the concern that the middle school environment risks triggering
melt-downs and escalation There may be ways to shield Student from those triggering

environmental and social factors There may be ways to instruct Student - especially as Student

18

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 60 of 93

matures from year to year - in emotional self-regulation, so as to empower Student to overcome
environmental triggers and remain available for instruction Thus, 1 conclude that full time
emotional support in the middle school would be inappropriate without appropriate supplemental
aids and services that are reasonably likely to render the middle school environment supportive of

Student’s emotional healing, growth and educational progress

LEAST RESTRICTIVE ENVIRONMENT

The IDEA requires states to ensure that children with disabilities will be educated with
children who are not disabled, “to the maximum extent appropriate .” 20 Q§_C.
§1412(a)(5)(A). Separate schooling, or other removal of children with disabilities from the regular
education environment is permissible only if education in regular classes “cannot be achieved
satisfactorily” through the use of supplementary aids and services 34 _CWEMB. §300. l 14(a)(2)(ii).
Removal is not permitted if the sole reason is “needed modifications in the general education
curriculum.” 34 Q_Ij`_R. §300.116(e). The United States Suprerne Court has interpreted this
mandate to require districts to educate children with disabilities with non-disabled students
“whenever possible.” Bd. of Educ. v. Rowley, 458 U.S. 176, 102 S. Ct. 3034, 3049, 73 L.Ed.2d
690 (1982).

The United States Court of Appeals for the Third Circuit has‘construed the statutory
language to set forth a “strong Congressional preference” for integrating children with disabilities
in regular classrooms Oberti v. Board of Ed. Of Bor. Of Clementon Sch, Dist., 995 F.2d 1204,
1213-1214 (3d Cir. 1993). The Court characterized this preference as creating a “presumption” in
favor of educating children with disabilities in the general education environment, m at 1214, at

least for “a significant poition” of the school day. Ld. at 1215 n.21.

19

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 61 of 93

The Commonwealth of Pennsylvania has adopted and further articulated the lDEA
requirements in its regulations implementing the IDEA. 22 E. C_ode_ §14.145. ln addition to
incorporating the language of the statute, the regulation adds the requirement that a district may
not remove a child from the regular education classroom, or determine a child to be ineligible for
such placement, solely because of the nature and severity of the child’s disability, or because of
considerations of cost or administrative convenience 22 h. CLCIe §14.145(4).

The Court in Lerti emphasized that the central consideration in determining whether or
not a district has provided a FAPE in the least restrictive environment is the “proper use of
supplementary aids and ser'viees.” M, 995 F.2d above at 1214. The Court pointed out that each
district must make available the “continuum of alternative placements”, including special classes
and special schools, 34 §§E§l§§. §300.115(a). Districts must also provide “supplementary services
... in conjunction with regular class placemen .” 34 §F_.R. §300.l 15(b)(2); Oberti v. Board ofEd.
OfBor. OfClementon Sch. Dist., 995 F.2d above at 1216.

The Court in Oberti set forth a two part analysis for determining whether or not a local

 

educational agency has complied with the least restrictive environment requirement First, the
court (or in this case the hearing officer) must determine whether or not the child can be educated
satisfactorily in the regular education setting with supplementary aids and services Second, the
court must determine whether or not the agency has provided education in the general education
setting to the extent feasible, such as inclusion in part of the general education classes and
extracurricular and other school activities QM, 995 F.2d above at 1215.

The present matter turns on the first level of the Oberti analysis Can Student be educated
in the regular education classroom with supplementary aids and services? lf so, the District is

compelled by law to provide the aids and services that are needed to educate Student in the least

20

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 62 of 93

restrictive environment Only if Student cannot reasonably be expected to receive a free
appropriate public education in the regular education setting is the District authorized to place
Student elsewhere

The Court set out three considerations that must be examined in order to make a
determination of whether or not Student can be educated in the regular classroom: First, has the
agency given “serious consideration” to utilizing the hill continuum of placements and
supplementary aids and services? l_d. at 1216. Second, what are the comparative educational
benefits that the child can receive in the regular education and segregated settings particularly
considering the benefits of learning social and communication skills in the general education
context _11_JM. Third, is the child’s behavior in the regular education setting so disruptive that the
child is not benefitting and that the behavior is interfering with the education of the other children
in the general education setting? ind at 1217. The Court emphasized that if supplementary aids
and services would prevent these negative consequences the determination of a negative effect on
peers would not warrant removal from the regular education environment l_bi_d.

l conclude that the District’s current offer of special education services complies with its
obligation to provide instruction in the least restrictive environment The District has specified that
Student needs full-time emotional support in small classroom settings with structured behavior
intervention programs delivered by staff specially trained in behavior intervention techniques As
discussed below, the record proves that the District is correct Student cannot be educated
satisfactorily in the general education environment Moreover, the District’s offer provides for
instruction with general education peers as much as is practicable Thus, the District has offered

appropriate services in the least restrictive environment in compliance with the IDEA.

21

 

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 63 of 93

At the first level of the M analysis, the record is preponderant that Student cannot be
educated in the general education classroom, even with supplementary aids and services Having
placed Student in general education for all academies in third grade, the District attempted to
maintain Student in general education for fourth grade, employing a range of supplementary aids
and services The results were unsatisfactory from the beginning to the end of fourth grade Even
when the District increased the supports in fourth grade, Student was unable to maintain emotional
or behavioral control, leading to multiple episodes that traumatized Student, disrupted Student’s
access to instruction, disrupted the education of others, and produced only minimal educational
progress in the entire year. 1 conclude that the evidence in this matter demonstrates that the three
tests at the first Oberti level of analysis are met: the District has given “serious consideration” to
the provision of supplementary aids and services; Student has received minimal educational
benefit in regular education, yet did demonstrably better in the small atmosphere of more
restrictive placements; and Student’s presence in the general education classroom disrupted the
education of others to an unacceptable extent

At the second level of the Oberti analysis, l conclude that the District’s offered services do
support instruction with non-disabled peers to the maximum extent appropriate The District has
offered to instruct Student in full-time emotional support, and in general education for specials and
arts as appropriate l conclude that this is an appropriate offer that is consistent_with the District’s

obligations to provide instruction in the least restrictive environment
PLACEMENT IN AN APPROVED PRIVATE OR O"fl-IER PMVATE SCl-IOOL

As discussed above, Student needs hill time emotional support, and the record shows

preponderantly that Student makes greater progress in that setting than in less restrictive settings

22

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 64 of 93

Although a private school that provides a specialized program of behavioral intervention would
thus satisfy the Oberti first level test, it would offer less instruction with iron-disabled peers than
would the middle school hill time emotional support classroom rl`he question is whether or not the

private school setting satisfies the second level Oberti test: has the District offered and provided

 

education in the general education setting to the extent feasible, such as inclusion in part of the
general education classes and extracurricular and other school activities? l conclude that a private
school meeting the criteria offered by the District for Student would meet that second test if the
lEP team seriously considers any and all supplemental aids and services that could make the
middle school environment appropriate

The record in this matter demonstrates that the middle school presents some potentially
fatal obstacles to Student’s ability to access the curriculum. Witness testimony credibly supports
the conclusion that the large environment with numerous peers is likely to trigger emotional
dyscontrol that could escalate to Student’s injury and educational detriment

The Student’s IEP team, based upon this record, could conclude appropriately that the
better course for Student would beto place Student in a private setting until Student gains the skills
needed to withstand and even thrive within the larger middle school environment lt could only do
so after a thorough consideration of any and all possible supplemental aids and services that might
make the middle school environment a satisfactory location for Student’s full time emotional

support program l conclude that, should the lEP team so conclude after serious consideration of

 

supplemental aids and services, the second level Oberti standard Would not render a private school

placement inappropriate

23

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 65 of 93

PROCEDURAL VlOLATlONS

A hearing officer’s decision must be based upon a “substantive” denial of FAPE. 34 CL{.
§300.5l3(a)(l). Procedural violations can amount to a denial of FAPE only if they: 1) impeded
the Student’s right to a FAPE; 2) impeded the parent’s right to participate in decision making; or
3) caused a deprivation of educational benefit 34 §§M. §300.5l3(a)(2).

The record discloses some procedural deficiencies some of which were procedural
violations of the IDEA and its implementing regulations The District failed to review Student’s
lEP within one year of the previous IEP. The District failed to seek a hearing officer ruling or
apply tiuancy procedures when Student was out of school for a lengthy period of time in fourth
grade Among the many instances in which Student was restrained from destructive or dangerous
behavior, District educators sometimes failed to follow Student’s crisis plan to the lettei', by failing
to follow the exact sequence of responses specified in the plan Moreover, the plan was changed
without an IEP meeting or parental participation in fourth grade Of the many lEP team meetings
called in this case, the location was changed in one instance without notice to Parent, and through
a string of subsequent errors Parent was excluded from the meeting While the evidence
establishes that these things happened, they did not rise to the level of a substantive denial of

FAPE, either alone or in combination.H

 

ll The IDEA permits a hearing officer to address procedural violations without ordering compensatory educationl 34
C.F.R. §300.513(a)(3). lhave considered doing so here, as some evidence suggests that there may have been repeated
and concerning violations in the last three school years I have not issued a formal order for three reasons: first, the
director of special education is in her first year, (NT 122), so she was not responsible for allowing repeated procedural
violations, and there is no reason to think that she is not committed to procedural compliance going forward; second,
the evidence is not clear as to many of the alleged violations and l have not adjudicated each and every allegation
because Parent failed to prove that any violations caused a denial of FAPE, and she requested only relief in the form
of compensatory education; third, Itrust that it is sufficient for this hearing officer to observe that a thorough review
of District compliance with IDEA procedures may be in order.

24

 

 

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 66 of 93

LATE ANNUAL IEP TEAM MEETING

Student’s fourth grade annual‘lEP review meeting was convened ten days late, on October
26, 2016. This Was a procedural violation 34 QM. §300.324(b)(l)(i). The late IEP meeting was
due to the parties’ inability to find an agreed date despite numerous attempts Although the
supports in that IEP Were starting to appear inadequate for Student, as Student’s behavior was
escalating in September and October of fourth grade, l find no evidence that the ten day delay in
addressing this escalation contributed to a denial of FAPE.

There is no evidence that the delay caused a deprivation of FAPE to Student, 34 (_J._F._R
§300.513(a)(2)(iii), or impeded Parent’s right to participate in educational planning, 34 LR
§300.513(a)(2) (ii). During this delay, Student continued to receive special education under the
October 16, 2015 IEP, as revised, including behavioral health counseling, and added
paraprofessional services, which were increased during the period of delay. Thus, the District was
responding to the change in behavior during the delay period, and there is no evidence to suggest
that reviewing the iEP on time would have caused a more successth intervention or prevented
subsequent episodes The delay itself did not prevent Parent nom participating, because the
District made multiple attempts to schedule the meeting consistent with Parent’s schedule Indeed,
the record shows that the reason for the delay was that the District’s director of special education
wanted to make every effort to include Parent in the meeting, even at the expense of a procedural
violation.' While this was an incorrect choice under the law, it demonstrates that any lack of
Parent’s participation was not due to the delay. Thus, l find no denial of FAPE due to this

procedural violation

25

 

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 67 of 93

FAILURE TO SEEK PLACEMENT ORDERS FOR UNEXCUSED ABSENCES

The District failed to seek due process or truancy when Student was absent from February
13, 2017 to May 8, 2017. While this constituted a denial of a FAPE to Student during part of the
fourth grade year, that deprivation has been remedied fully by the Bureau of Special Education.

With regard to the remainder of time that Student was out of school during fourth and fifth
grades, some of that time was due to unexplained and unexcused absences, apparently during a
period of extreme financial stress for Student and Parent, prior to Student’s admission to the
therapeutic program in March.

The record shows by a preponderance that the District’s personnel made multiple attempts
to contact Parent, invite Parent to meetings, and obtain Student’s re-admission to the District’s
elementary school. The record shows that Parent was either unresponsive to such overtures or
refused them for various reasons. Based upon this evidence, l cannot conclude that the District
failed to comply With the IDEA, nor that it was responsible for the fact that Student did not receive
an education

Parent’s effort to show that the District had in fact forbidden Student’s return to school must
fail based on the persuasive evidence provided by the District to the contrary. Similarly, Parent’s
effort to show that the District’s calling of the police deterred her from re-engaging with the
District to get Student back into school must fail, because the evidence does not show_ by a
preponderance that the District called the police inappropriater or with an intent to discourage

Parent from returning Student to school.

26

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 68 of 93

FAILURE TO FOLLOW CRISIS PLAN

Parent has shown by a preponderance that, at least on a few occasions, District staff did
not call Parent in the exact sequence of steps specified in Student’s crisis plan, thus failing to
follow it. The District showed that, in some cases, staff Were unable to leach Parent at the time of
the crisis. ln other instances, Student’s behavior and presentation convinced them that calling
Parent would further escalate Student’s sometimes violent or aggressive behavior. Admittedly,
Student’s principal more than once judged a crisis to be so dangerous to Student and others that he
called police right away with the intent to have Student taken immediately to a hospital or into
police custody for Student’s protection and that of others.

The record shows that the plan allowed exceptions for situations where the behavior was
dangerous to Student or to others ; thus, it is unclear from the record that these deviations from the
plan were procedural violations, since all potentially or actually involved dangerous behavior. Yet
even if they were violations, the Parent has failed to show by a preponderance of the evidence that
the violations impeded or deprived Student of a FAPE or interfered with Parent’s participation in
Student’s education plan.

On the contrary, all of the instances were in the context of an emergency in which Student
was not able to access the curriculum, directly and solely due to Student’s disability for extended
periods of time, and in which Parent’s participation was not in educational planning, but was in a
medical emergency at school. Conceivably, these failures to follow the plan might have caused the
episodes to deprive Student of access to the curriculum for longer periods oftime, or to be more
injurious because of greater intensity. Yet, Parent did not introduce evidence to support such
possibilities There was no opinion evidence establishing a link between the failure to follow the

plan exactly and any impediment to either Student’s access to the curriculum or Parent’s

27

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 69 of 93

participation in Student’s educational planning Therefore, Parent has failed to prove a deprivation

of FAPE because of these failures to follow the crisis plan. ‘

CHANGING THE CRlSlS PLAN UNILATERALLY

District witnesses admitted Hankly that they had changed the crisis plan without consulting
with Parent. There is no doubt that this was a procedural violation of the lDEA, which requires
parental participation in any changes to the IEP, of which the crisis plan was a part. 34 QF_.R.
§300.324(b)(1)(IEP team must review annually and revise as appropriate); 34 _Cl§.
§300.321(a)(l)(IEP team must include parents). Yet the nature of the changes convinces this
hearing officer that this procedural violation was not a deprivation of FAPE.

Parent should have been consulted about these changes before they were made, but there
is no evidence that the changes caused a deprivation of FAPE. The changes were simply to the
contact list that is part of the plan, not to the order of steps in the plan, such as de~escalation
attempts and whom to call when de-escalation fails. The individuals on the list told school officials
to change the telephone numbers for calling them. Some indicated that they no longer wanted to
be called. One agency contact was no longer providing services to Student and therefore was taken
off the list. The changes did not cause the crisis plan to become ineffective ; if anything, they caused
it to become more effective Parent has failed to prove by a preponderance that these changes
deprived Student of FAPE. 34 §§ §300.513(a)(2)(iii).

The changes did deprive Parent of the opportunity to participate in the fine“tuning of the
plan as changes became necessary But the IDEA regulation does not define as a denial of
FAPE any and all such deprivations FAPE is denied only if a procedural violation “significantly

impeded” a parent’s participation in educational decision-making 34 C.F.R. §300.513(a)(2)(ii).

28

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 70 of 93

Parent has failed to prove by a preponderance that she was deprived of participation
“significantly.” Indeed, she was notified of the changes, albeit belatedly, in early February. 'l`he
changes had been made occasionally over the two month period in which the crisis plan had been
in use. l conclude that this belated notice did not deprive Parent of the opportunity to participate
in educational planning “signiiicantly”. Therefore Parent has not shown a deprivation of FAPE

due to this procedural violation

EXCLUSION FROM IEP TEAM MEETING

ln April 20l7, the District invited Parent to an IEP team meeting to review Student’s IEP.
Parent responded that she could participate only by telephone Numbers were arranged, and when
Parent called to the District’s administration building, she was not put through to the meeting,
because the District’s director of special education had moved the location of the meeting to
another building Meanwhile, the IEP team had attempted to reach Parent by telephone and was
unable to do so. The team proceeded without Parent and later sent proposed IEP changes to Parent
by mail. Parent has failed to show that this was a procedural violation by a preponderance of the
evidence The record shows that it was a mistake and miscommunication, and Parent’s cross
examination of the director failed to elicit evidence to show that the mistake was negligent or

inappropriate in any way.

FAPE lN THIRD GRADE
As determined in my ruling on the application of the statute of limitations, l must determine
whether or not the District offered and provided a FAPE to Student from January 16, 2016 to the

last hearing session on April 30, 2018. (HO 4.) This encompasses roughly the second half of

29

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 71 of 93

Student’s third grade year. As noted above, l must first consider what the District knew about
Student’s educational needs prior to that time, and then consider whether or not the District
addressed those needs appropriately as defined by the cases discussed above This must be based
entirely upon the record before me.

By January 2016, the District was aware that Student needed significant special education
intervention for serious emotional disorder, disruptive behaviors, prominent difficulties with
attention to task in the classroom and academic difficulties with reading comprehension and
mathematics fluency. lts evaluation report emphasized the need for small instructional settings
Student also had been started on medication for Student’s emotional needs.

The District also was aware of Student’s response to its interventions during the first half
of the school year. These interventions included an FBA-based positive behavior intervention
program, an IEP addressing all of Student’s educational needs, and small group instruction in the
learning support classroom for explicit instruction in social and coping skills, as well as small
group instruction in the general education tier ll response to intervention and instruction program
for reading Further support was provided for mathematics and writing By the time of the lEP
team review in February 2016, shortly after the start of the relevant period for purposes of this
decision, all parties were pleased to note that Student was making progress in behavior and
academic performance Thus, _the evidence before the District was that its interventions were
appropriate, and it maintained those interventions to the end of the year. Student’s progress
continued through the end of the year. I conclude that here was no deprivation of FAPE during
this time period

Parent argues that the District failed to provide a FAPE because it failed to provide Student

with a one-to-one paraprofessional in the classroom My ruling on the statute of limitations

30

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 72 of 93

requires me to consider whether such deprivation was a denial of FAPE from March ll, 2015 to
the end of third grade l see no evidence that this failure to accede to Parent’s wishes for a one-to-
one paraprofessional deprived Student of a FAPE during this period of time, for two reasons First,
the District did provide extra paraprofessional support to Student’s classroom, in order to support
Student; the paraprofessional was not assigned exclusively to Student, but provided support to
Student as the record shows before being discontinued as unnecessary Second, as discussed above,
Student made progress during this period of time ; Student’s progress was satisfactory to all parties,
and on this record it was both meaningful and appropriate to Student in view of Student’s
circumstances Therefore, I conclude that the failure to provide a one-to-one paraprofessional to
Student alone did not deprive Student of a FAPE.

Parent expressed great concern about remarks made at an IEP team meeting in October
2015 suggesting that medication would make it possible for Student to remain in a less restrictive
setting in the elementary school to which the District superintendent had reassigned Student at
Parent’s request Parent considered the suggestion as an “ultimatum” that forced her to medicate
Student; District personnel uniformly denied any “ultimatum” or pressure to provide medication
l find that a preponderance of the evidence does not support Parent’s interpretation of the remarks
Nevertheless, the October 2015 IEP meeting is not within the relevant period for this matter and

therefore, l reach no conclusion about this issue
FAPE lN FOURTH GRADE

At the beginning of fourth grade, Student’s educators reasonably believed that Student

would be supported sufficiently with the then-current IEP and would be able to make meaningful

31

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 73 of 93

and appropriate progress in the curriculum However, Student’s medication regime changedlz, and
this coincided with a marked deterioration in Student’s behavior. Student’s behavioral problems
began to interfere with Student’s learning and that of others substantially

The record is preponderant that the District responded within a reasonable time to the
Student’s escalating behavior problems In September and October, it increased the level of
paraprofessional support in the classroom, and it made reasonable efforts to schedule an IEP team
meeting before the expiration of Student’s annual IEP. Although the meeting ultimately was
convened late, as discussed above, nevertheless, it was held]3 in late October 20l6, and District
educators at the meeting offered to revise Student’s crisis plan and modify the lEP to address
Student’s current needs Unfortunately, these changes were insufficient to stem Student’s
worsening behaviors

The situation was exacerbated in October, when Student’s principal had Student
hospitalized during an episode of uncontrollable dangerous behavior, and reported Parent to the
state child protection agency. Parent subsequently vented her anger on the telephone and in person
to the principal The principal called the police in response, souring the trust between Parent and
principal, and eventually leading to withdrawal of Student h‘om school in February, without
excuse, for approximately three months, until May 2017. During most of that time, Parent placed

Student in a therapeutic day program that provided Student with no education

 

'2 The testimony shows that, within a month to six weeks, it seemed to Student’s team and principal that Student’s
medication changes might be due to parental negligence Although the record does not raise a reason to doubt the
sincerity of these concerns, neither does it support an inference of parental negligence in this regardl There is evidence
that Student’s doctors disagreed over the selection of medications In short, this record does not support any conclusion
about the reason for the medication changes in fourth grade

13 There was contradictory and non-preponderant evidence as to the notice that Parent received for this meeting Parent
arrived for the meeting objecting that she had not been notified that it was to be an IEP team meeting Nevertheless,
the meeting went forward I hnd that the meeting notwithstanding its label, reviewed the iEP as required by law, and
served this essential function of an IEP meeting

32

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 74 of 93

ln May 2017, Student returned to the District, in the same elementary school from which
Student had been removed in February. Student was assigned to different classroom and teachers
Student was given less demanding work deliberately, with inordinately frequent breaks These
modifications were for the purpose of preventing recurrence of the melt-downs that had prevented
Student from learning and had disrupted the entire school through February.

From February to May 2017, the District and Parent negotiated about a change in
placement that the District had recommended consistently since Student’s behaviors deteriorated
in the beginning of fourth grade Parent and two successive attomeys conducted these negotiations
and there were several changes in Parent’s demands as to placementl ln response to Parent’s
multiple suggestions the District expressed a willingness to provide placement in multiple
approved or other private schools, its own emotional support classroom at the elementary school
level, temporary homebound instruction, and home schooling (which the District’s special
education department could not provide, but which it did not oppose).14 Eventually, there was no
change in placement, and the District received Student back in the school from which Student had
departed, despite its consistent position that Student should be in a more structured, smaller
educational environment.

Obviously, Student did not receive meaningful educational benefit during much of
_ Student’s fourth grade year. The question is whether or not the District failed to offer or provide
services appropriately designed to provide such benefit. l conclude that the District did not fail to
offer appropriate services Clearly, it did not provide such services, but l conclude that this was

because Student was not in school. l analyze this school year in four periods of time: first, the

 

14 Parent brought up the idea of retaining Student in elementary school for another year, and this is the only request or
suggestion that the District opposed, on the record before me District educators based their opposition on research
that concludes that retention is almost never beneficial to a child under any circumstances As retention is not within
my jurisdiction, 1 offer no conclusion about the appropriateness of the District’s position on this parental request

33

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 75 of 93

period from the first day of school to October 26, 2016, when the lEP team reviewed and revised
Student’s annual IEP; second, from October 26, 2016 to late February, when Parent withdrew
Student from school; third, from late February until May 8, when Student returned to the previous

elementary school; and fourth, from May 8 to the end of the school year.

FIRST PERIOD FROM FIRST DAY OF SCHOOL TO OCTOBER 26, 2016

During this period of time, Student’s behavior was deteriorating The District had
recommended to Parent previously that Student needed a more structured, smaller environment
with specialized behavior intervention strategies and knowledge Yet it had also receded from that
position when Student appeared to be succeeding in third grade in the less restrictive setting of
itinerant or supplemental learning support. The District also knew that Parent firmly opposed a
return to the elementary school that housed the District’s full time emotional support classroom,
due to the unfortunate and traumatic experiences that Student and Parent had experienced there

Under these circumstances the District’s educators immediately enhanced the
paraprofessional support in Student’s then-current classroom This was its response to the change
in Student’s behavior and the realization that its current interventions suddenly and unexpectedly
were no longer effective The record supports the conclusion that this was a reasonable response
Indeed, Parent had been asking for increased paraprofessional support, albeit on a one-to-one basis
that the District had refused. Given that the District responded early on with an added service
reasonably calculated to address the need, the District is accorded a reasonable period of time to
determine whether or not the intervention was effective l conclude that the District’s services were

appropriate based upon what it knew at the time during this first period of fourth grade

34

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 76 of 93

SECOND PERIOD FROM OCTOBER 26, 2016 TO LATE FEBRUARY 2017

Unfortunately, the District’s interventions were not sufficient to stem Student’s behavioral
and emotional deterioration Tliis deterioration culminated in Student’s hospitalization on October
24, 2016, when the District was unable to bring Student’s dangerous behavior and emotional
distress under control Two days later, the lEP team reviewed Student’s lEP and revised its crisis
plan, goals and modifications to meet the recently manifested needs Although their intervention
at this segment of the school year proved to be inadequate Parent has not shown by a
preponderance of the evidence that it was inappropriate as of the time it was offered. As discussed
above, under the law, the intervention had to be reasonably calculated to provide an opportunity
for meaningfiil, appropriate progress in light of Student’s disability, based upon what the District
knew at the time Parent has failed to prove that the offered services did not meet this standard
Therefore, l conclude that there was no denial of FAPE in the second segment of fourth grade,
based upon the record before me

Parent seems to suggest that the elementary school principal’s handling of Student’s
hospitalization in October 2016 somehow negated the efficacy of the District’s services to Student,
perhaps by re-traumatizing Student. While l do not reject the notion that Student was traumatized
by the incident, l do not find preponderant evidence that this so exacerbated Student’s emotional
distress and behavior that it was the cause of Student’s deterioration in fourth grade Nor do l
conclude that this facial evidence of trauma to the child constitutes preponderant evidence that the
District failed to provide a FAPE.

Similarly, l have considered whether or not the District’s occasional failures to follow
Student’s crisis plan exacerbated Student’s decline during this segment of fourth grade l find no

evidence to support such a notion.

35

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 77 of 93

THIRD PERIOD: LATE FEBRUARY 2017 TO MAY 8, 20l7

Once Parent withdrew Student from school, the District was prevented from providing
services Nevertheless, it engaged in extensive and varied efforts to find common ground with
Parent during this period of fourth grade The evidence is preponderant that it made Student’s
previous elementary school available, and was willing to place Student in a variety of more
specialized emotional support settings lt also offered homebound services in the interim Parent
negotiated on the subject ofplacement, but never decided to accept any of the offered placements
Thus, the District was prevented from providing appropriate services during this period of fourth
grade

Parent seems to argue that the District was at fault for the fact that Student did not receive
educational services while participating in the therapeutic day program in which Parent unilaterally
placed Student from March 2017 to May 8, 2017. l conclude that Parent has failed to prove fault
on the part of the District, or any unwillingness to provide services to Student during that time
Parent did not advise the District that Student was in that program The evidence shows that Parent
did not sign releases to enable the District to communicate with that program for purposes of
providing educational services There is evidence to suggest that Student’s IEP team was aware
that such services could be provided at the therapeutic program, through “sending work” to the
program for Student, and had done so in the past for other children Thus, there is not preponderant
evidence that the District failed”_ or rehised to provide services to Student during this segment of

fourth grade

 

15 By this conclusion, I do not mean to contradict the finding of the Bureau of Special education (P 2), that Student
was denied FAPE due to the procedural failure to seek due process or proceed with truancy in these circumstances
As discussed above, the Bureau has remedied the denial of FAPE that it found due to this procedural violation

36

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 78 of 93

FOURTH PERIOD: MAY 8 2017 TO END OF SCHOOL YEAR

During this time, the District provided Student with reduced work demands in order to
avoid triggering further frustration and behavioral melt-downs Under the circumstances this was
not shown to be inappropriate By this time, it was clear, and l so fmd, that the District’s elementary
school learning support program was not capable of meeting Student’s needs, regardless of what
services the District attempted to provide by way of supplemental aids and supports The District
had exhausted all avenues to fmd an agreed alternate placement, Yet it was constrained to accept
Student to its learning support program in order to get Student back to school. The evidence does

not show preponderantly that its services during this period of fourth grade were inappropriate

FAPE IN FIFTH GRADE

fn view of Student’s experiences in fourth grade, and Student’s upcoming graduation to
middle school, the District convened an IEP team meeting in July 2017, prior to the start of
Student’s fifth grade year. lt offered placement in full time emotional support at the middle school.
lt reviewed and revised the Student’s positive behavior support plan and revised Student’s goals
and modifications to address Student’s disability and behaviors ln particular, it modified testing
times to reduce the likelihood that frustration due to slow processing speed would trigger
behavioral incidents Student entered the middle school in hfth_ grade without these revised
services, because Parent did not sign the NOREP consenting to their implementation

Student began exhibiting dangerous behavior at the end of September. In short order,
Student stood on a railing more than 20 feet above the ground, and had a melt-down during which
Student threatened to use scissors as a weapon against staff trying to calm Student and block

Student’s dangerous behaviors On October 6, 2017, the District convened a manifestation

37

 

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 79 of 93

determination meeting in view of its decision to suspend Student for ten days and transfer Student
to a full-time emotional support, specialized facility as an interim educational placement for 45
days due to the Student’s use of a weapon in school. The District, with Parent’s agreement,
determined that the use of the scissors was a manifestation of Student’s disability and determined
to transfer Student to the 45 day placement, Which Parent opposed District educators then agreed
to work with Parent to locate a private placement that Would provide appropriate services These
efforts proved Huitless, and on October 23, 2017, the District placed Student at the 45 day
placement

On October 24, 2017, Student behaved in a dangerous manner; on October 25, 2017,
Student again exhibited dangerous behavior and was taken into police custody.16 The Supervisor
of special education made it clear on that day that Student was not suspended and could return
immediately to the 45 day placement. Parent held Student out for a few days, and then returned
Student to the placement

The District invited Parent to an IEP team meeting to perform an annual review of
Student’s IEP, Which was due to be performed on the next day. Parent was unable to attend and
the meeting was held more than a year after the one year review mark, on November 2, 2017. At
the meeting, the District offered full time emotional support after completion of the 45 day
placement, revisions to the IEP to provide further support for Student’s emotional disability and
behaviors, and ESY services with full-time emotional support for the ESY program In November,
the District provided a re-evaluation of Student. ln December, the District offered to place Student

in full time emotional support at an approved private placement agreeable to Parent.

 

56 Parent asserted that the District called the child protective agency again because of this incident, but there is no
evidence that this call was made by District personnel, and the District denies calling the child protective agency
Thus, there is not preponderant evidence of retaliation or other impropriety with regard to the call to the agency.

38

 

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 80 of 93

In December 2017, the 45 day period expired and Student was returned to the middle school
emotional support program with increased supports ln February 2018, there was another incident
of restraint In March, 2018, the District revised the IEP to make it possible to apply to private
placements being explored by the parties, and provided a re-evaluation report In April, Parent
announced her intent to place Student in a cyber charter school.

For most of fifth grade, Student was in District placements, with the exception of the 45
day placement, which was operated by a contracted agency. Parent presented little evidence to
show that these placements were inappropriate Weighing all of the evidence regarding fifth grade,
I conclude that the District did not fail to offeror provide a FAPE to Student.

Parent’s evidence as to fifth grade consisted of various transactions in which Parent
asserted that the District either exacerbated Student’s condition, irnpacting Student’s education, or
denied her the opportunity to participate in Student’s educational decision-making These included
using physical restraint and calling police and the child protection agency; the 45 day placement
failing to follow the steps set forth in the crisis plan that was part of the IEP; the 45 day placement’s
failure to utilize a “soft” approach to redirecting Student when upset; and giving notice of an IEP
team meeting scheduled for the next day. As discussed above, these are alleged procedural
violations, and similar to my conclusions about such violations above, l conclude that the alleged
violations did not constitute a denial of a FAPE.

Parent has proven a concerning refusal by the principal of the 45 day placement to comply
with Student’s IEP crisis plan by the program that operated the 45 day placement However,
District personnel corrected the principal and Student was allowed to return to school the next day.
Thus, this refusal, which was not by a District representative, did not result in a denial of FAPE.

Although Parent held Student out of the placement for several days despite the assurances of the

39

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 81 of 93

District supervisor, the preponderance of the evidence indicates that Student did better at the 45
day placement, as Student continued there, finished the program, and continued in the middle
school with less lost time due to disciplinary incidents than in the prior year.

Parent failed to prove by a preponderance of the evidence that the use of restraint during
fifth grade by either the 45 day placement or the District was inappropriate The evidence is more
than preponderant that the educators at the 45 day program were authorized to use restraint in the
situations of Which there is evidence, and that they used it appropriately

Parent raised concerns about whether or not the 45 day program used “soft” redirection as
called for in the IEP. However, Parent failed to provide preponderant evidence that this failure
occurred On the contrary, the supervisor of special education testified credibly that he conveyed
Student’s lEP to the principal of the 45 day program, and the director of special education testified
credibly that she instructed the principal to follow the IEP in full. Thus the evidence is not
preponderant that there was a violation regarding “soft” redirection.

As to the incidents where the police were called, again, there is no evidence to show that
inappropriate decisions were made. Thus, there is not preponderant evidence of a violation or
denial of FAPE.

Viewing the evidence as a whole, l conclude that the incidents recounted by Parent did not
deprive her significantly of the opportunity to participate in educational decision-making 34
QE._IL. §300.513(a)(2)(ii). While the late notice of an lEP meeting f set for the next day - is
concerning, and the second late annual IEP review suggests a pattern in this case, neither proves a

significant impeding of Parent’s access to educational decision-making

40

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 82 of 93

INTERIM ALTERNATE PLACEMENT IN FIFTH GRADE

Parent challenges the District’s decision to place Student in the interim alternate educational
setting, known as “Cottage 7”. Parent contends that scissors are not a weapon by defmition. Parent
also contends that, because Student found the scissors in the classroom, they could not be
considered to be a weaponl Parent also suggests that the District, by issuing an extension of the
suspension to ten days, evidenced doubt that the scissors were a weapon at first, suggesting that
the belated determination that they were a weapon was a pretext to force Student into the 45 day
placement The IDEA compels a rejection of these claims.

The IDEA regulation authorizes a district to place a child with a disability in a 45 day alternate
placement regardless of the manifestation determination if the child “[c]arries a weapon to or
possesses a weapon at school .” 34 M. §300.530(g)(l)(“Special circumstances”). The
regulation defines the term “weapon” as used in this subsection as a “dangerous weapon” as
defined in a specified section of the United States Code. That section defines “dangerous weapon
as follows:

The term “dangerous weapon” means a weapon, device, instrument material, or substance,

animate or inanimate, that is used for, or is readily capable of, causing death or serious

bodily injury, except that such term does not include a pocket knife with a blade of less than

2 1/2 inches in length.

18 M § 930 (4/11/18).
1The definitions above include a broad range of things, including anything that “is readily
capable of . .. causing death or serious bodily injury .” lm. l conclude that this broad range of

things includes scissors, which can be used to inflict physical harm.17 Under the above section of

the IDEA, it does not matter if the weapon was found in the classroom Student took it without

 

'7 The only exception in the Statutory definition is for a pocket knife of a certain size; the scissors in question were
not a pocket knife on this record.

4l

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 83 of 93

authority and wielded it as a weapon Clearly, Student in these circumstances “possess[ed] a
weapon” in school as the IDEA requires 'Thus, the District was authorized to place Student in the
45 day alternate placement based upon possession of a weapon

The District’s delay in deciding to proceed for the 45 day alternate placement raises
circumstantial inference of pretext, but does not prove it There can be many explanations for the
delay of two or three days The District introduced credible evidence that the delay was for the
purpose of gathering evidence and Parent did not contradict this evidence Thus Parent has not
proven pretext by a preponderance of the evidence

l have considered whether or not the District’s attempt to reach agreement with Parent on
a more permanent placement delayed the 45 day placement so long as to somehow invalidate it. l
reject this concern Nothing in the IDEA regulation or the federal definition of dangerous weapon
places a time limit on changing a child’s placement due to possession of a dangerous weapon

While the delay might suggest that the District’s educators did not truly consider the
Student to have been dangerous on September 27, 2017, the delay alone is not preponderant
evidence of such a belief. Nothing else in the record supports such a surmise l cannot so conclude
on this record.

Rather, l conclude that there is no legal reason to question the District’s attempt to find
common ground with Parent about placement When the attempt failed, the District effectuated the
change in placement to Cottage 7; nothing in the IDEA precludes it from delaying that change in

placement in order to seek an agreed placement

42

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 84 of 93

LEAST RESTRICTIVE ENVIRONMENT ~ THIRD, FOURTH AND FlFTH GRADES

As discussed above, the District made efforts in all years to provide Student with
instruction in the general education setting to the extent practicable Oberti v. Board of Ed. Of Bor.
Of Clementon Sch. Dist., 995 F.Zd above at 1216. In third grade, Student was able to learn in the
general education setting with itinerant support, goals and modifications But in fourth grade, it
became apparent from the beginning that more support would be necessary The District
immediately intervened and recognized that Student would need at least supplemental learning
support, and before long, it recognized that Student would need fulltime emotional support Such
placement was not forthcoming due to the parties’ inability to reach agreement on a setting for
Student’s education, and Student did not make appropriate progress By fifth grade, Student was
placed in a full-time setting, and did better within a few weeks, after an initial burst of emotional
and behavioral dyscontrol. The record is preponderant that this child needs a more restrictive
setting as discussed above lt also proves that the District offered such services at all times

Therefore, the District has hilfilled its least restrictive alternative obligation to Student

PROVISION OF ONE-TO-ONE PARAPROFESSIONAL - THIRD, FOURTH AND FIFTH
GRADES

The above conclusion that the District provided services in the least restrictive environment
also requires the conclusion that the District provided appropriate supplementary aids and services,
including consideration of a one-to-one paraprofessional for Student - throughout the relevant
period of time As discussed above, l find that Student did well with itinerant learning support in
third grade When that level of support became insufficient in fourth grade, the District increased

supports appropriately, including placing a paraprofessional in the classroom for gradually

43

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 85 of 93

increasing amounts of time That the paraprofessional was not assigned exclusively to Student is
immaterial A district is not bound to provide all services desired by loving parents Ridley Sch.
Dist. v. M.R., 680 F.3d 269 (3d Cir. 2012). lt has the discretion under the IDEA to make judgments
as to the type of appropriate services it will deliver. K.C. v. Nazareth Area Sch. Dist, 806 F. Supp.
2d 806, 813-814 (E.D. Pa. 2011). Therefore, l conclude that the District offered the appropriate
level of supplementary aids and services, including paraprofessional support in the classroom,

during the relevant_period.

PROVISION OF ONE-TO-ONE PARAPROFESSIONAL - SECOND AND THIRD GRADES
ln my ruling on the statute of limitations l found that Parent’s claims about provision of a
one-to-one paraprofessional from March 11, 2015 to January 16, 2016 must be decided. l conclude
that the District’s refusal to provide such a services during this period of time did not deprive
Student of a FAPE. As discussed above, Student was progressing appropriately at that time, The
District at one point assigned a paraprofessional to the classroom in case Student should need such
support and the services were found to be unnecessary Therefore, I conclude that the District did
not fail to offer and provide Student with appropriate supplementary aids and services in the form

of a one-to-one paraprofessional or aide during the second half of Student’s third grade year.

RETALIATION

Parent brings her claims under the IDEA. lt is unclear whether or not the IDEA provides
for a claim of retaliation Sch. Dist. of Phila. v. Post, 262 F. Supp. 3d 178, 199 n. 2 (E.D. Pa. 20l'7).
l address the claim as a matter of fact, and conclude that the facts do not support Parent’s claim of

retaliation under the lDEA or section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §704.

44

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 86 of 93

Under the analogous statutes the Americans With Disabilities Act, 42 M § l2101
(5/7/18) and section 504, Parent must show “(l) that [she] engaged in a protected activity, (2) that
lthe District’s] retaliatory action was sufficient to deter a person of ordinary firmness from
exercising his or her rights, and (3) that there was a causal connection between the protected
activity and the retaliatory action." Lauren W. v. DeFlaminis. 480 F.3d 259, 267 ( 3d Cir. 2007);
Derrick F. v. Red Lion Area Sch. Dist. 586 F. Supp. 2d 282, 299 (M.D. Pa. 2008). Under both
statutes, Parent can establish the required causal connection by proving either “(1) an unusually
suggestive temporal proximity between the protected activity and the allegedly retaliatory action,
or (2) a pattern of antagonism coupled with timing." lit l conclude that Parent has not proven any
of these elements

Parent alleges that the District retaliated against her and Student by calling police on
multiple occasions and notifying the child protection agency There is no evidence that District
personnel did these things in response to Parent’s advocacy for her child. Rather, the evidence
proves by a preponderance that police were called when Student’s behavior was so uncontrollable
that Student posed a danger to self or others Police were not called in every instance of such
dyscontrol, as the record also shows preponderantly. Parent had been advocating vigorously for
her child for years Thus, there is no “unusually suggestive temporal proximity between the
protected activity and the allegedly retaliatory action,” Moreover, there is no evidence that Would
support a finding that District personnel harbored hostility or intent to threaten Parent. There is no
evidence that District actions were calculated to inhibit Parent’s participation in educational
decisions; indeed, the District routinely invited Parent to meetings and invited Parent to
communicate with them about even the incidents in which police and child protective agencies

were called. Thus, Parent has failed to prove by a preponderance of the evidence before me that

45

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 87 of 93

there was a “pattern of antagonism coupled with timing” l conclude that Parent has failed to show

' that the District’s responses to Student and Parent constituted retaliation in violation of the IDEA.

lMPEDlNG PARENTAL PARTlClPATlON

As discussed in detail at several places above, the Parent has proved some procedural
violations that could have impeded Parent’s participation in Student’s educational decision-
making However, Parent has failed to prove any instances in which such violations did in fact
impede Parent’s participation Therefore, l conclude that there is no denial of a FAPE due to

procedural violations that impeded Parent’s participation

CONCLUSION

l conclude that the District’s current offers of educational services are appropriate and that
the offered services could be provided appropriately in an approved private or other private school
if there is prior serious consideration of placement in middle school with supplementary aids and
services l conclude that the current offers would satisfy the District’s obligation to provide
instruction in the least restrictive alternative even if provided in a private school setting l conclude
that the District offered a FAPE to Student in the least restrictive setting, with appropriate
supplementary aids and services, during all of the relevant period, and that it provided such
appropriate services whenever permitted by Parent. l conclude that the District did not retaliate
against either Parent or Student, or impede Parent’s participation in educational planning to a

significant extent Consequently, l order no relief.

46

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 88 of 93

OR])ER

ln accordance with the following findings of fact and conclusions of law, the requests for relief ‘
are hereby DENIED and DISMISSED.

lt is FURTHER ORDERED that any claims that are encompassed in this captioned matter
and not specifically addressed by this decision and order are denied and dismissed

, / 9 ,, /’“’“"’J :3
%/f%{r'//W (;7/ .//i»'{/f////&//'/AV/??, %. C:§/%»

\VlLLlAl\/l F. CULLETON, .lR., ESQ.
HEARING OFFICER

 

DATED: May ll, 2018

47

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 89 of 93

ix ana / 7 m -/71

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 90 of 93

From: Shanicqua Suber lnlcquatlzl Z@yahoo.com}
-¥"-Sent: Thursday, Apri| 1 6, 2015 7:04 AM
r..'o: Pam Batescn; Ron Willlams; Katina Bearden; Mary-Beth Bacal|ao; Kimber!y Sti|we||; Andrew Kefer; Jeff Sparagana; Judyth

` ` "Zahora

Subject: Re: Meeting scheduled for 4/1 6

lt is not fair to my son or myself that you have no consideration that l work and go to school and am unable to meet on such short
notice We met on April 7,2015 and you were supposed to send emaii with time and date of meetings days ago,you never did. You were
also suppose to cc Mrs Meade to this emaii about meeting you dldn‘t do that l wrote you months ago and requested that my son be
tested for lEP, he had one when entering this school district and it was immediately taken away. l have previously scheduled events
today that prevents me from making meeting that l wasjust informed of less than 24 hours ago. Again l requested that my son be
tested months ago and that still hasn't happened this is by far the worst school district that l have ever encountered . Ycu‘re main
concern is not the children but ln your own words "you‘ve been audited concerning lEP S ," this whole thing is a farce ! This school
district has failed my son on so many levels because you and your colleagues are too arrogant to admit when you've made a mistake
and as a result my son has suffered tremendous|y by not receiving a proper education

Sent from Yahoo Mall on Androld

 

From:”Pam Bateson” <pbateson@porlstownsd.org>
Date:‘v\/ed, Apr 15, 2015 at 3113 Plvl
Subject:l‘vleeting scheduled for 4/l 6

Nlrs. Aponte, l left voicemai| for you a little earlier this afternoon This is just to confirm
that we are meeting tomorrow at 2130. Rather_than holding this meeting at Rupert, at
your request we have changed the location and will plan to meet with you at the
Administration Building. Thank you ~ Pam

_»--Pamela Bateson

‘~-Dlrector of Speclal Education 8 Student Services
Pottstown School District

610~970-8688

l:ax: 610-323~930`7

There can be no keener revelation of a scelety's soul than the way in which lt treats its children Nelson Mandela

Confidentiality Notice: This email messagel including any attachments ls for the sole use of the intended
recipient(s) and may contain confidential and privileged information Any unauthorized review, use,
disclosure or distribution is prohibited lt you are not the intended recipientl please contact the sender by
reply emal| and destroy all copies ot the original message

 

Case 2:18-cV-03199-WB Document 31 Filed 01/31/19 Page 91 of 93

 

Appointment

l message

Kizmect Meade <krneade@mhasp.org> Mon, Nov 'l4, 2016 at 8120 AM
To: Shanicqua Aponte <nicquaBZi 2@gmai|.com>
Cc: Kimberly Sti!we|i <kstilwel@pottstownsd.org>

That‘s not policy, but you could certainly speak with the school board members | don‘t understand how he can not speak
with you, but you still have recourse
Kizrnect Meade

On Mon, Nov ‘l4, 2016 at 8:14 AM. Shanicqua Aponte <nicquaBZl 2@gmail.com> wrote:

Good morningl ljust called District office spoke to Nash to schedule appointment With superintendent to discuss my
issues on the schools concerning two of my children and l was advised that he refused to meet with me. Why is that?
And is that policy and procedures refusing to speak to parents?

Mrs Aponte

|<izrnect Meade

Family ivlentor l\/lHASP
Femily Advocate
(267)507-3487 {oft"rce)
(267)559-9218 (ce|li
(215)525~2882 (fa><`,i
kmeade@mhasp.org (emaii";

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 92 of 93

 

Appointment
1 message

Kimber|y Stilwell <KSti|wel@pottstownsd.org> lVlon, Nov 14, 2016 at 10:21 PM
To: Shanicqua Aponte <nicqua8212@gmail.com>
Cc: Kizmect Meade <kmeade@mhasp.org>

 

Hi Nicki - l checked with Mr. Rodreguise on this issue. | was told Mrs. Nash gave him your request for an appointment first
chance she had. l-le requested her to contact you (this was before noon} to set up an appointmentl believe on Thursday.
(With what works best for your schedule) l hope you received this message today. But if you didn't please call the admin in
the morning. Piease know he most likely will have to reschedule other appointments to make this work.

lt would be wonderful if Kismect could join you when you meet with him. Having her advocacy skills and knowledge
might make a difference for your child. She is so dedicated to the needs of the kids in this district and is perceived this
way by many

Ps sorry l am just getting to my emails, l just got done trying to return everyone's calls today, but it is just to late to try and
finish that now. So l moved onto email, | figure your emails are about what you called me about. l have another long day
of work tomorrow so if you need to talk leave me a message and | can call you on Wednesday.(day off l think)

Kirn

Sent from my iPad

On Nov14, 2016, at 8:11 AM. Shanicqua Aponte <nicqua8212@gmail.com> wrote:
Good morning, l just called District office spoke to Nash to schedule appointment with superintendent to
discuss my issues on the schools concerning two of my children and l was advised that he refused to meet

with me. Why is that? And is that policy and procedures refusing to speak to parents?

Mrs Aponte

 

Case 2:18-cV-O3199-WB Document 31 Filed 01/31/19 Page 93 of 93

 

 

Appointment

l message

 

Shanicqua Aponte <nicquaBZ‘lZ@gmai|.com> Mon, Nov 14, 2016 at 8:14 AM
To: Kimber|y Stiiweii <kstilwel@pottstownsd.org>
Cc: Kizmect lvleade <kmeade@mhasp_org>

Good morning, l just called District office spoke to Nash to schedule appointment with superintendent to discuss my
issues on the schools concerning two of my children and i was advised that he refused to meet with me. Why is that?
And is that policy and procedures refusing to speak to parents?

Mrs Aponte

 

